Exhibit 10.4

 

 

 

STERIS CORPORATION

 

 

SECOND AMENDMENT

Dated as of March 5, 2019

to

NOTE PURCHASE AGREEMENT

Dated as of May 15, 2015

 

 

 

  Re:

$125,000,000 3.45% SENIOR NOTES, SERIES A-1, DUE MAY 14, 2025

   

$125,000,000 3.55% SENIOR NOTES, SERIES A-2, DUE MAY 14, 2027

   

$100,000,000 3.70% SENIOR NOTES, SERIES A-3, DUE MAY 14, 2030

 

 

 



--------------------------------------------------------------------------------

SECOND AMENDMENT TO THE NOTE PURCHASE AGREEMENT

THIS SECOND AMENDMENT dated as of March 5, 2019 (the “Second Amendment”) to the
Note Purchase Agreement dated as of May 15, 2015, as amended by that certain
First Amendment dated as of January 23, 2017, is between STERIS Corporation, an
Ohio corporation (the “Company”) and each of the institutions which is a
signatory to this Second Amendment (collectively, the “Noteholders”).

R E C I T A L S:

A.    The Company and each of the purchasers named in Schedule A thereto have
heretofore entered into the Note Purchase Agreement dated as of May 15, 2015, as
amended by that certain First Amendment dated as of January 23, 2017 (the “Note
Purchase Agreement”; as amended and restated as of the date hereof pursuant to
this Second Amendment, the “Amended and Restated Note Purchase Agreement”). The
Company has heretofore issued, and there is outstanding, (a) $125,000,000
aggregate principal amount of its 3.45% Senior Notes, Series A-1, due May 14,
2025 (the “Series A-1 Notes”), (b) $125,000,000 aggregate principal amount of
its 3.55% Senior Notes, Series A-2, due May 14, 2027 (the “Series A-2 Notes”),
and (c) $100,000,000 aggregate principal amount of its 3.70% Senior Notes,
Series A-3, due May 14, 2030 (the “Series A-3 Notes”; the Series A-1 Notes, the
Series A-2 Notes and the Series A-3 Notes are hereinafter referred to as the
“Notes”) pursuant to the Note Purchase Agreement. The Noteholders hold 100% of
the outstanding principal amount of the Notes.

B.    For the purposes of effecting an internal restructuring, STERIS Limited, a
private company limited by shares incorporated under the laws of the Republic of
Ireland with company number 595593, was formed and subsequently re-registered as
a public limited company under the laws of Ireland and renamed “STERIS plc”
(“New STERIS plc”), and New STERIS plc caused to be incorporated two wholly
owned subsidiaries, STERIS Emerald IE Limited, a private company limited by
shares incorporated under the laws of Ireland with company number 633389 (“Irish
Midco”) and STERIS Emerald UK Limited, a company incorporated under the laws of
England and Wales with company number 11629557 (“MergerCo”).

C.    In order to effectuate such internal restructuring (i) the shareholders of
STERIS plc, a public limited company organized under the laws of England and
Wales (“Old STERIS”) will exchange their shares of capital stock in Old STERIS
for an equivalent amount of shares of capital stock of New STERIS plc pursuant
to a cancellation scheme of arrangement under the laws of England and Wales and
Old STERIS will be converted into STERIS Limited, a private limited company
organized under the laws of England and Wales, a wholly-owned subsidiary of New
STERIS plc, (ii) New STERIS plc will contribute all capital stock in Old STERIS
to MergerCo, (iii) Old STERIS will distribute the capital stock of certain of
its Subsidiaries to MergerCo, and (iv) Irish Midco will merge into MergerCo,
with Irish Midco surviving and Old STERIS becoming the direct wholly owned
Subsidiary of Irish Midco (clauses (i) through (iv), collectively, the
“Restructuring”).



--------------------------------------------------------------------------------

D.    Concurrently with the consummation of the Restructuring, New STERIS plc
and Irish Midco (the “New Guarantors”) shall be added as guarantors under the
Bank Credit Agreement and the Amended and Restated Note Purchase Agreement and
New STERIS plc and Synergy Health Limited, a private limited company organized
under the laws or England and Wales, shall be added as borrowers under the Bank
Credit Agreement.

E.    The Company and the Noteholders now desire to amend and restate the Note
Purchase Agreement in its entirety.

F.    Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Amended and Restated Note Purchase Agreement unless herein
defined or the context shall otherwise require.

G.    All requirements of law have been fully complied with and all other acts
and things necessary to make this Second Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Second Amendment set forth in Section 2
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:

SECTION 1. AMENDMENTS AND WAIVERS.

Section 1.1.    On the Amendment Effective Date (as defined below), the
Noteholders agree (i) that the execution of any written agreement in connection
with the Restructuring which, when fully performed by the parties thereto, would
result in a Change in Control shall not constitute a Control Event, (ii) that no
action under Section 8.7 of the Note Purchase Agreement shall be required in
connection with the execution of any such agreement and (iii) that no action
under Section 8.7(b) of the Note Purchase Agreement shall be required in
connection with the Restructuring.

Section 1.2.    On the Amendment Closing Date, immediately prior to the
consummation of the Restructuring, the Noteholders consent to the Restructuring
and agree (i) that such Restructuring shall be permitted under the terms of the
Note Purchase Agreement and (ii) that such Restructuring shall not constitute a
Change in Control or an action that consummates a Change in Control under the
Note Purchase Agreement and (iii) that no action under Section 8.7 of the Note
Purchase Agreement shall be required in connection with the Restructuring.

Section 1.3.    Effective as of the Amendment Closing Date, substantially
concurrently with the consummation of the Restructuring, the Note Purchase
Agreement shall be and hereby is amended and restated in its entirety as
attached hereto as Exhibit 1.1.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 2. CONDITIONS TO EFFECTIVENESS AND CLOSING OF THIS SECOND AMENDMENT.

Section 2.1.    This Second Amendment (other than Sections 1.2 and 1.3) shall
become effective on the date on which (the “Amendment Effective Date”) the
Noteholders (or their special counsel) shall have received from the Company, the
Guarantors (including, without limitation, the New Guarantors), and all other
Noteholders party hereto either (i) a counterpart of this Second Amendment
signed on behalf of each such party or (ii) written evidence (which may include
.pdf or facsimile transmission of a signed signature page of this Second
Amendment) that such party has signed such a counterpart.

Section 2.2.    The consents and amendments set forth in Sections 1.2 and 1.3
shall become effective on and as of the first date on which (the “Amendment
Closing Date”) the following conditions precedent have been satisfied (with the
Noteholders acting reasonably in assessing whether the conditions precedent have
been satisfied or waived), provided that the Amendment Closing Date shall occur
no later than May 15, 2019:

(a)    The Amendment Effective Date shall have occurred.

(b)    The Noteholders (or their special counsel) shall have received on or
before the Amendment Closing Date:

(i)    an executed counterpart of the joinder agreement pursuant to which the
New Guarantors have become bound by the Affiliate Guaranty;

(ii)    a certificate signed by the President, a Vice President or another
authorized officer or director of each New Guarantor making representations and
warranties to the effect of those contained in Section 5 of the Affiliate
Guaranty, but with respect solely to such New Guarantor;

(iii)    such documents and evidence with respect to each New Guarantor as the
Required Holders may reasonably request in order to establish the existence and,
if applicable, good standing of such New Guarantor and the authorization of the
transactions contemplated by the Affiliate Guaranty;

(iv)    an opinion of counsel reasonably satisfactory to the Required Holders to
the effect that such Affiliate Guaranty has been duly authorized, executed and
delivered by the New Guarantors and constitutes the legal, valid and binding
contract and agreement of such New Guarantors enforceable in accordance with its
terms, subject to customary exceptions, assumptions and qualifications; provided
that an opinion from Matheson shall be reasonably satisfactory to the Required
Holders; and

(v)    with respect to any Foreign Guarantor, evidence of the acceptance by the
Company or CT Corporation System, as applicable, of the appointment of
designation provided for by Section 8 of the Affiliate Guaranty, as such
Guarantor’s agent to receive, for it and on its behalf, service of process, for
the period from the date of such Affiliate Guaranty to May 14, 2031.

 

- 3 -



--------------------------------------------------------------------------------

(c)    Substantially contemporaneously with the Amendment Closing Date, the
Restructuring shall be initiated, and such Restructuring shall be consummated
within six (6) Business Days thereof.

(d)    Substantially contemporaneously with, or prior to, the Amendment Closing
Date, the Bank Credit Agreement shall be amended on terms consistent with the
amendments to the Note Purchase Agreement set forth in Exhibit 1.1 hereto as
reasonably determined by Old STERIS (to the extent such amendments in
Exhibit 1.1 are of the type applicable to the Bank Credit Agreement as
reasonably determined by Old STERIS).

(e)    Substantially contemporaneously with the Amendment Closing Date, the
Amended and Restated Note Purchase Agreement of the Company dated as of
March 31, 2015 (which amended and restated those certain Note Purchase
Agreements dated as of August 15, 2008) shall be amended on terms consistent
with the amendments to the Note Purchase Agreement set forth in Exhibit 1.1
hereto as reasonably determined by the Company.

(f)    Substantially contemporaneously with the Amendment Closing Date, the
Amended and Restated Note Purchase Agreement of the Company dated as of
March 31, 2015 (which amended and restated those certain Note Purchase
Agreements dated as of December 4, 2012) shall be amended on terms consistent
with the amendments to the Note Purchase Agreement set forth in Exhibit 1.1
hereto as reasonably determined by the Company.

(g)    Substantially contemporaneously with the Amendment Closing Date, the Note
Purchase Agreement of Old STERIS dated as of January 23, 2017 shall be amended
on terms consistent with the amendments to the Note Purchase Agreement set forth
in Exhibit 1.1 hereto as reasonably determined by Old STERIS.

(h)    The representations and warranties of the Company in Section 3 shall be
true and correct in all material respects on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.

(i)    No Default has occurred and is continuing.

(j)    Each Noteholder shall have received an amendment fee in an amount equal
to 0.025% times the aggregate outstanding principal amount of the Note(s) held
by such Noteholder.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Section 3.1.    To induce the Noteholders to execute and deliver this Second
Amendment (which representations shall survive the execution and delivery of
this Second Amendment), the Company represents and warrants to the Noteholders
that:

(a)    this Second Amendment has been duly authorized, executed and delivered by
it and this Second Amendment, upon execution and delivery by the Noteholders,
constitutes the legal, valid and binding obligation, contract and agreement of
the Company enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;

(b)    the Note Purchase Agreement, as amended by this Second Amendment, and the
Notes constitute the legal, valid and binding obligations, contracts and
agreements of the Company enforceable against it in accordance with their
respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally;

(c)    the execution, delivery and performance by the Company of this Second
Amendment (i) has been duly authorized by all requisite corporate action,
(ii) does not require the consent or approval of any governmental or regulatory
body or agency, and (iii) will not (A) violate (1) any provision of law,
statute, rule or regulation or its certificate of incorporation or bylaws,
(2) any order of any court or any rule, regulation or order of any other agency
or government binding upon it, or (3) any provision of any material indenture,
agreement or other instrument to which it is a party or by which its properties
or assets are or may be bound, or (B) result in a breach or constitute (alone or
with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument referred to in clause (iii)(A)(3) of this
Section 3.1(c); and

(d)    prior to and immediately after giving effect to this Second Amendment, no
Default or Event of Default has occurred and is continuing.

SECTION 4. MISCELLANEOUS.

Section 4.1.    All terms, conditions and covenants contained in the Note
Purchase Agreement are hereby superseded by the Amended and Restated Note
Purchase Agreement.

Section 4.2.    Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Second Amendment may refer to the Amended and Restated Note Purchase Agreement
without making specific reference to this Second Amendment but nevertheless all
such references shall include this Second Amendment unless the context otherwise
requires.

Section 4.3.    The descriptive headings of the various Sections or parts of
this Second Amendment are for convenience only and shall not affect the meaning
or construction of any of the provisions hereof.

Section 4.4.    This Second Amendment shall be governed by and construed in
accordance with New York law.

 

- 5 -



--------------------------------------------------------------------------------

Section 4.5.    The Company shall pay the reasonable fees and expenses of
Chapman and Cutler LLP, counsel to the Noteholders, in connection with the
negotiation, preparation, approval, execution and delivery of this Second
Amendment, within ten (10) days after Company’s receipt of the invoices
therefor.

Section 4.6.    The execution hereof by you shall constitute a contract between
us for the uses and purposes hereinabove set forth, and this Second Amendment
may be executed in any number of counterparts, each executed counterpart
constituting an original, but all together only one agreement.

[Remainder of page intentionally left blank.]

 

- 6 -



--------------------------------------------------------------------------------

[Signature Pages on File with the Company]



--------------------------------------------------------------------------------

Exhibit 1.1

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

STERIS CORPORATION

$350,000,000

$125,000,000 3.45% SENIOR NOTES, SERIES A-1, DUE MAY 14, 2025

$125,000,000 3.55% SENIOR NOTES, SERIES A-2, DUE MAY 14, 2027

$100,000,000 3.70% SENIOR NOTES, SERIES A-3, DUE MAY 14, 2030

 

 

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

 

DATED AS OF MARCH 5, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not a part of the Agreement)

 

SECTION   HEADING    PAGE   SECTION 1.   BACKGROUND; AMENDMENT AND RESTATEMENT
OF EXISTING NOTE PURCHASE AGREEMENT      1  

Section 1.1.

 

Background

     1  

Section 1.2.

 

Amendment and Restatement of Existing Note Purchase Agreement

     2  

Section 1.3.

 

Amendment and Consent of Noteholders

     2  

Section 1.4.

 

Subsequent Series

     2   SECTION 2.   SEVERAL AND NOT JOINT OBLIGATIONS; GUARANTEES; SUBSEQUENT
SALES      3  

Section 2.1.

 

Several and Not Joint Obligations

     3  

Section 2.2.

 

Guarantees

     3  

Section 2.3.

 

Subsequent Sales

     4   SECTION 3.   RESTATEMENT CLOSING      4   SECTION 4.   CONDITIONS TO
SUPPLEMENTAL CLOSING      5  

Section 4.1.

 

Representations and Warranties

     5  

Section 4.2.

 

Performance; No Default

     5  

Section 4.3.

 

Compliance Certificates

     6  

Section 4.4.

 

Opinions of Counsel

     6  

Section 4.5.

 

Purchase Permitted by Applicable Law, Etc.

     6  

Section 4.6.

 

Sale of Other Notes

     7  

Section 4.7.

 

Security Documents

     7  

Section 4.8.

 

[Reserved]

     7  

Section 4.9.

 

[Reserved]

     7  

Section 4.10.

 

Private Placement Number

     7  

Section 4.11.

 

Changes in Corporate Structure

     7  

Section 4.12.

 

Funding Instructions

     7  

Section 4.13.

 

Proceedings and Documents

     7   SECTION 5.   REPRESENTATIONS AND WARRANTIES OF THE REPORTING ENTITY   
  7  

Section 5.1.

 

Organization; Power and Authority

     8  

Section 5.2.

 

Authorization, Etc.

     8  

Section 5.3.

 

Disclosure

     8  

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries

     8  

Section 5.5.

 

Financial Statements

     9  

 

-i-



--------------------------------------------------------------------------------

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc.

     9  

Section 5.7.

 

Governmental Authorizations, Etc.

     9  

Section 5.8.

 

Litigation; Observance of Statutes and Orders

     10  

Section 5.9.

 

Taxes

     10  

Section 5.10.

 

Title to Property; Leases

     10  

Section 5.11.

 

Licenses, Permits, Etc.

     10  

Section 5.12.

 

Compliance with ERISA

     10  

Section 5.13.

 

Private Offering by the Company

     11  

Section 5.14.

 

Use of Proceeds; Margin Regulations

     12  

Section 5.15.

 

Existing Debt

     12  

Section 5.16.

 

Foreign Assets Control Regulations, Etc.

     12  

Section 5.17.

 

Status under Certain Statutes

     14   SECTION 6.   REPRESENTATIONS OF THE PURCHASERS      14  

Section 6.1.

 

Purchase for Investment

     14  

Section 6.2.

 

Source of Funds

     14   SECTION 7.   INFORMATION AS TO THE REPORTING ENTITY      16  

Section 7.1.

 

Financial and Business Information

     16  

Section 7.2.

 

Officer’s Certificate

     18  

Section 7.3.

 

Electronic Delivery

     19  

Section 7.4.

 

Inspection

     19   SECTION 8.   PREPAYMENT OF THE NOTES      20  

Section 8.1.

 

Required Prepayments

     20  

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

     20  

Section 8.3.

 

Allocation of Partial Prepayments

     21  

Section 8.4.

 

Maturity; Surrender, Etc.

     21  

Section 8.5.

 

Purchase of Notes

     21  

Section 8.6.

 

Make-Whole Amount

     22  

Section 8.7.

 

Change in Control

     23   SECTION 9.   AFFIRMATIVE COVENANTS      25  

Section 9.1.

 

Compliance with Law

     25  

Section 9.2.

 

Insurance

     25  

Section 9.3.

 

Maintenance of Properties

     25  

Section 9.4.

 

Payment of Taxes

     25  

Section 9.5.

 

Corporate Existence, Etc.

     26  

Section 9.6.

 

Notes to Rank Pari Passu

     26  

Section 9.7.

 

Guaranty

     26  

Section 9.8.

 

Security

     27  

Section 9.9.

 

Restricted Subsidiaries

     27  

Section 9.10.

 

Transactions with Affiliates

     28  

 

-ii-



--------------------------------------------------------------------------------

SECTION 10.   NEGATIVE COVENANTS      29  

Section 10.1.

 

Subsidiary Indebtedness

     29  

Section 10.2.

 

Financial Covenants

     31  

Section 10.3.

 

Limitation on Liens

     31  

Section 10.4.

 

Mergers and Consolidations, Etc.

     33  

Section 10.5.

 

Dispositions

     34  

Section 10.6.

 

Changes in Accounting

     35  

Section 10.7.

 

Designation of Subsidiaries

     35  

Section 10.8.

 

Terrorism Sanctions Regulations

     36   SECTION 11.   EVENTS OF DEFAULT      36   SECTION 12.   REMEDIES ON
DEFAULT, ETC.      39  

Section 12.1.

 

Acceleration

     39  

Section 12.2.

 

Other Remedies

     40  

Section 12.3.

 

Rescission

     40  

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc.

     40   SECTION 13.   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES      40  

Section 13.1.

 

Registration of Notes

     40  

Section 13.2.

 

Transfer and Exchange of Notes

     41  

Section 13.3.

 

Replacement of Notes

     41   SECTION 14.   PAYMENTS ON NOTES      41  

Section 14.1.

 

Place of Payment

     41  

Section 14.2.

 

Home Office Payment

     42   SECTION 15.   EXPENSES, ETC.      42  

Section 15.1.

 

Transaction Expenses

     42  

Section 15.2.

 

Survival

     43   SECTION 16.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT      43   SECTION 17.   AMENDMENT AND WAIVER      43  

Section 17.1.

 

Requirements

     43  

Section 17.2.

 

Solicitation of Holders of Notes

     44  

Section 17.3.

 

Binding Effect, Etc.

     44  

Section 17.4.

 

Notes Held by Company, Etc.

     45   SECTION 18.   NOTICES      45   SECTION 19.   REPRODUCTION OF
DOCUMENTS      46  

 

-iii-



--------------------------------------------------------------------------------

SECTION 20.   CONFIDENTIAL INFORMATION      46   SECTION 21.   SUBSTITUTION OF
PURCHASER      47   SECTION 22.   MISCELLANEOUS      48  

Section 22.1.

 

Successors and Assigns

     48  

Section 22.2.

 

Payments Due on Non-Business Days

     48  

Section 22.3.

 

Severability

     48  

Section 22.4.

 

Construction

     48  

Section 22.5.

 

Counterparts

     49  

Section 22.6.

 

Governing Law

     49  

Section 22.7.

 

Submission to Jurisdiction; Waiver of Jury Trial

     49   SECTION 23.   TAX INDEMNIFICATION; PAYMENT IN U.S. DOLLARS      50  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A

  —   

Information Relating to Initial Purchasers

SCHEDULE B

  —   

Defined Terms

SCHEDULE 5.3

  —   

Disclosure Materials

SCHEDULE 5.4

  —   

Organization and Ownership of Shares of Subsidiaries

SCHEDULE 5.5

  —   

Financial Statements

SCHEDULE 5.8

  —   

Litigation, Observance of Statutes and Orders

SCHEDULE 5.11

  —   

License, Permits, Etc.

SCHEDULE 5.14

  —   

Use of Proceeds

SCHEDULE 5.15

  —   

Existing Debt

SCHEDULE 9.10

  —   

Affiliate Transactions

EXHIBIT 1-A

  —   

Form of 3.45% Senior Notes, Series A-1, due May 14, 2025

EXHIBIT 1-B

  —   

Form of 3.55% Senior Notes, Series A-2, due May 14, 2027

EXHIBIT 1-C

  —   

Form of 3.70% Senior Notes, Series A-3, due May 14, 2030

EXHIBIT 1.5

  —   

Form of Supplemental Note

EXHIBIT 2.2(a)

  —   

Form of Affiliate Guaranty

EXHIBIT 2.3

  —   

Form of Supplemental Note Purchase Agreement

EXHIBIT 4.4(a)

  —   

Form of Opinion of Special Counsel to the Company and the Guarantors

EXHIBIT 4.4(b)

  —   

Form of Opinion of Special Counsel to the Purchasers

 

-v-



--------------------------------------------------------------------------------

STERIS CORPORATION

5960 HEISLEY ROAD

MENTOR, OHIO 44060-1834

$125,000,000 3.45% Senior Notes, Series A-1, due May 14, 2025

$125,000,000 3.55% Senior Notes, Series A-2, due May 14, 2027

$100,000,000 3.70% Senior Notes, Series A-3, due May 14, 2030

Dated as of March 5, 2019

TO EACH OF THE NOTEHOLDERS LISTED IN

        SCHEDULE A HERETO:

Ladies and Gentlemen:

STERIS Corporation, an Ohio corporation (the “Company”), agrees with each holder
of a Note as follows:

SECTION 1. BACKGROUND; AMENDMENT AND RESTATEMENT OF EXISTING NOTE PURCHASE
AGREEMENT.

Section 1.1.    Background. Reference is made to that certain Note Purchase
Agreement, dated as of May 15, 2015, as amended as of January 23, 2017 (the
“Existing Note Purchase Agreement”), among each Initial Purchaser (as defined
therein) thereunder and the Company pursuant to which the Company issued:

(a)    $125,000,000 aggregate principal amount of its 3.45% Senior Notes,
Series A-1, due May 14, 2025 (the “Series A-1 Notes”),

(b)    $125,000,000 aggregate principal amount of its 3.55% Senior Notes,
Series A-2, due May 14, 2027 (the “Series A-2 Notes”), and

(c)    $100,000,000 aggregate principal amount of its 3.70% Senior Notes,
Series A-3, due May 14, 2030 (the “Series A-3 Notes”; the Series A-1 Notes, the
Series A-2 Notes and the Series A-3 Notes are hereinafter referred to as the
“Series A Notes”).

Each of the noteholders listed in the attached Schedule A hereto (each,
individually, a “Noteholder,” and, collectively, the “Noteholders”) and the
Company now desire to amend and restate the Existing Note Purchase Agreement. In
order to effectuate and reflect the foregoing in the most expeditious manner and
to facilitate dealings with respect to the Existing Note Purchase Agreement, the
parties hereto have agreed to enter into that certain Second Amendment to the
Existing Note Purchase Agreement, which shall amend and restate the Existing
Note Purchase Agreement and replace such agreement with this Agreement.

The Series A Notes are substantially in the form set out in Exhibit 1-A,
Exhibit 1-B and Exhibit 1-C, respectively, with such changes therefrom, if any,
as may be approved by the Purchasers



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

and the Company. Certain capitalized terms used in this Amended and Restated
Note Purchase Agreement (this “Agreement”) are defined in Schedule B; references
to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule
or an Exhibit attached to this Agreement.

Section 1.2.    Amendment and Restatement of Existing Note Purchase Agreement.
Effective on the Closing Date, the Company, by its execution of the Second
Amendment, agrees and consents to the amendment and restatement in its entirety
of the Existing Note Purchase Agreement and its replacement by this Agreement.

Section 1.3.    Amendment and Consent of Noteholders. The Noteholders are,
collectively, the holders of one hundred percent (100%) of the aggregate
principal amount of the Series A Notes. Subject to the satisfaction of the
conditions precedent set forth in the Second Amendment, the Noteholders, by
their execution of the Second Amendment, hereby agree and consent to the
amendment and restatement in its entirety of the Existing Note Purchase
Agreement and its replacement by this Agreement.

Section 1.4.    Subsequent Series. Subsequent Series of promissory notes
(collectively, the “Supplemental Notes”) may be issued pursuant to Supplemental
Note Purchase Agreements as provided in Section 2.3 in an aggregate principal
amount not to exceed $200,000,000 and: (a) shall be sequentially identified as
“Series B Notes”, “Series C Notes”, “Series D Notes” et seq. and may consist of
more than one different and separate tranches, but all such different and
separate tranches of the same Series shall constitute one Series, (b) shall be
in the aggregate principal amount of not less than $25,000,000 per each such
series, (c) shall be dated the date of such Supplemental Note Purchase
Agreement, (d) shall bear interest from such date at the rate per annum to be
determined as of such date, (e) shall bear interest on overdue principal
(including any overdue optional prepayment of principal) and premium, if any,
and, to the extent permitted by law, on any overdue installment of interest at
the stated rate plus 2%, (f) shall be subject to required amortization, if any,
and optional prepayments, and (g) shall be expressed to mature on the stated
maturity date, all as set forth in the Supplemental Note Purchase Agreement
relating thereto and shall otherwise be substantially in the form attached
hereto as Exhibit 1.2; provided, no Supplemental Notes shall be issued if at the
time of issuance thereof and after giving effect to the application of proceeds
therefor, any Default or Event of Default shall have occurred and be continuing.
The Series A Notes and the Supplemental Notes are herein sometimes collectively
referred to as the “Notes” and individually as a “Note.” As used herein, the
term “Notes” shall include, without limitation, each Note delivered pursuant to
the Existing Note Purchase Agreement and any Supplemental Note Purchase
Agreement at the Initial Closing and/or at any Supplemental Closing and each
Note delivered in substitution or exchange for any such Note pursuant hereto.

 

-2-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

SECTION 2. SEVERAL AND NOT JOINT OBLIGATIONS; GUARANTEES; SUBSEQUENT SALES.

Section 2.1.    Several and Not Joint Obligations. The obligations hereunder are
several and not joint obligations, and no holder of a Note shall have any
liability to any Person for the performance or non-performance of any obligation
by any other holder of a Note hereunder. Without limiting the foregoing, the
Company understands and agrees that the Noteholders’ holding of Series A Notes
as herein contemplated does not constitute a commitment, obligation or
indication of interest to purchase any Supplemental Notes.

Section 2.2.    Guarantees. (a) The payment by the Company of all amounts due
with respect to the Notes and the performance by the Company of its obligations
under this Agreement will be absolutely and unconditionally guaranteed by the
Reporting Entity and the Affiliates of the Reporting Entity (other than the
Company) that (i) are obligors under the Bank Credit Agreement or a Material
Credit Facility or (ii) guarantee the obligations of the obligors under the Bank
Credit Agreement or such Material Credit Facility (together with any additional
Affiliate who delivers a guaranty pursuant to Section 9.7, the “Guarantors”)
pursuant to the guaranty agreement substantially in the form of Exhibit 2.2(a)
attached hereto and made a part hereof (as the same may be amended, modified,
extended or renewed, the “Affiliate Guaranty”).

(b)    Any instruments, documents and agreements pursuant to which the Reporting
Entity or any Subsidiary agrees to grant Liens in favor of a collateral agent
(the “Collateral Agent”) for the benefit of the holders of Notes are hereinafter
referred to as the “Collateral Documents.” The Collateral Documents and the
Affiliate Guaranties are hereinafter collectively referred to as the “Security
Documents.”

(c)    [Reserved].

(d)    If at any time the Reporting Entity or any Affiliate shall grant to any
one or more of the Creditors security of any kind or provide any one or more of
the Creditors with additional guaranties or other credit support of any kind
pursuant to the requirements of a Material Credit Facility, then the Reporting
Entity or such Affiliate shall grant to the holders of the Notes the same
security or guaranty so that the holders of the Notes shall at all times be
secured on an equal and pro rata basis with such Creditors. All such additional
guaranties or security shall be given to the holders of the Notes pursuant to
Section 9.7 or 9.8, as applicable, of this Agreement.

(e)    The holders of the Notes agree that the obligations of any Affiliate
(other than the Reporting Entity) under the Affiliate Guaranty and the Liens of
the Collateral Documents in respect of all or any part of the collateral therein
described shall be automatically released and discharged without the necessity
of further action on the part of the holders of the Notes if, and to the extent,
(i) the corresponding guaranty or Lien given pursuant to the terms of any
Material Credit Facility is released, (ii) such Affiliate is no longer, if
applicable, a borrower or issuer under any Material Credit Facility and (iii) no
Default or Event of Default shall have occurred and then be continuing or result
therefrom (or should any Default or Event of Default then exist or result, at
such later time as any such Default or Event of Default shall cease to exist or
result therefrom), provided that in the event the Reporting Entity or any
Affiliate shall again become obligated under or with respect to the previously
discharged Affiliate Guaranty or Material

 

-3-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

Credit Facility, or again grant the discharged Lien, as the case may be,
pursuant to the terms and provisions of the relevant Material Credit Facility,
then the Lien granted by the Reporting Entity or its Subsidiaries under a
Collateral Document or the obligations of such Affiliate under the Affiliate
Guaranty, as the case may be, shall be reinstated and any release thereof
previously given shall be deemed null and void, and such Affiliate Guaranty
shall again benefit the holders of the Notes on an equal and pro rata basis. Any
release by the holders of the Notes under this Section 2.2(e) shall be deemed to
have occurred concurrently with the release and discharge under the Material
Credit Facilities. Further, any reinstatement of an Affiliate Guaranty or Lien
pursuant to the terms hereof shall comply with the terms of Sections 9.7 and 9.8
hereof. The Reporting Entity shall promptly notify the holders of the Notes of
any release of an Affiliate Guaranty pursuant to this Section 2.2(e) and shall
deliver evidence of any release or discharge of a guaranty or Lien in customary
form.

Section 2.3.    Subsequent Sales. At any time, and from time to time, the
Company and one or more Eligible Purchasers may enter into an agreement
substantially in the form of the Supplemental Note Purchase Agreement attached
hereto as Exhibit 2.3 (a “Supplemental Note Purchase Agreement”) in which the
Company shall agree to sell to each such Eligible Purchaser named on the
Supplemental Purchaser Schedule attached thereto (collectively, the
“Supplemental Purchasers”) and, subject to the terms and conditions herein and
therein set forth, each such Supplemental Purchaser shall agree to purchase from
the Company the aggregate principal amount of the Series of Supplemental Notes
(which series shall be at least $25,000,000 and may consist of more than one
different and separate tranches, but all such different and separate tranches of
the same Series shall constitute one Series) described in such Supplemental Note
Purchase Agreement and set opposite such Supplemental Purchaser’s name in the
Supplemental Purchaser Schedule attached thereto at the price and otherwise
under the terms set forth in such Supplemental Note Purchase Agreement. The sale
of the Supplemental Notes of the Series described in such Supplemental Note
Purchase Agreement will take place at the location, date and time set forth
therein at a closing (a “Supplemental Closing”). At such Supplemental Closing
the Company will deliver to each such Supplemental Purchaser one or more Notes
of the Series to be purchased by such Supplemental Purchaser registered in such
Supplemental Purchaser’s name (or in the name of its nominee), evidencing the
aggregate principal amount of Notes of such Series to be purchased by such
Supplemental Purchaser and in the denomination or denominations specified with
respect to such Supplemental Purchaser in such Supplemental Purchaser Schedule
against payment of the purchase price thereof by transfer of immediately
available funds for credit to the Company’s account on the date of such
Supplemental Closing (a “Supplemental Closing Date”) (as specified in a notice
to each such Supplemental Purchaser at least three Business Days prior to such
Supplemental Closing Date).

SECTION 3. RESTATEMENT CLOSING.

The execution and delivery of the Second Amendment shall occur at the offices of
Chapman and Cutler LLP, 111 West Monroe Street, Chicago, IL 60603, at 10:00 a.m.
(Chicago time), at a closing on the Amendment Closing Date (as defined in the
Second Amendment) (the “Closing Date”).

 

-4-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

Except as stated in the last paragraph of this Section 3, after the Closing
Date, no Person shall have any obligation or liability whatsoever to any
Noteholder pursuant to or in connection with the Existing Note Purchase
Agreement. Notwithstanding the foregoing, all amounts owing under, and evidenced
by, the Series A Notes as of the Closing Date shall continue to be outstanding
under, and shall from and after the Closing Date be evidenced by, the Series A
Notes, and shall be governed by the terms of this Agreement.

If on the Closing Date any of the conditions specified in the Second Amendment
shall not have been fulfilled to any Noteholder’s satisfaction, such Noteholder
shall, at such Noteholder’s election, be relieved of all further obligations
under this Agreement, without thereby waiving any rights such Noteholder may
have under the Existing Note Purchase Agreement or otherwise by reason of such
failure or such nonfulfillment.

Without limiting obligations under the Series A Notes, all payment obligations
of the Company under the Existing Note Purchase Agreement (other than
reimbursement obligations in respect of costs, expenses and fees of or incurred
by the holders of the Series A Notes arising prior to the date hereof) shall be
cancelled and such payment obligations of the Company shall be replaced by, and
evidenced solely by, this Agreement.

SECTION 4. CONDITIONS TO SUPPLEMENTAL CLOSING.

Each Supplemental Purchaser’s obligation to execute and deliver a Supplemental
Note Purchase Agreement and the obligations of each Supplemental Purchaser to
purchase and pay for the Notes to be sold at the applicable Supplemental Closing
is subject to the fulfillment to such Supplemental Purchasers’ satisfaction
prior to or on the date of such Supplemental Closing, of the following
conditions set forth in this Section 4.

Section 4.1.    Representations and Warranties. (a) The representations and
warranties of the Company and Reporting Entity in this Agreement, as modified by
any amendment, supplement or superseding provision pursuant to the Supplemental
Note Purchase Agreement shall be correct when made on the date of such
Supplemental Closing (or if such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date).

(b)    The representations and warranties of each Guarantor in the Affiliate
Guaranty, as modified by any amendment, supplement or superseding provision
pursuant to any supplemental agreement shall be correct when made on the date of
such Supplemental Closing (or if such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date).

Section 4.2.    Performance; No Default. (a) The Company shall have performed
and complied with all material agreements and conditions contained in this
Agreement (or in the applicable Supplemental Note Purchase Agreement) required
to be performed or complied with by it prior to or at the time of such
Supplemental Closing, and after giving effect to the issue and sale of the
Supplemental Notes (and the application of the proceeds thereof), no Default or
Event of Default shall have occurred and be continuing.

 

-5-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(b)    Each Guarantor shall have performed and complied with all material
agreements and conditions contained in the Affiliate Guaranty required to be
performed and complied with by it prior to or at the time of such Supplemental
Closing.

Section 4.3.    Compliance Certificates.

(a)    Officer’s Certificate. The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of such Supplemental Closing,
certifying that the conditions specified in Sections 4.1(a), 4.2(a) and 4.11
have been fulfilled.

(b)    Guarantor Officer’s Certificate. Each Guarantor shall have delivered to
such Purchaser a certificate of an authorized officer, dated the date of such
Supplemental Closing certifying that the conditions set forth in
Sections 4.1(b), 4.2(b) and 4.11 have been fulfilled.

(c)    Authorization Certificate. The Company shall have delivered to such
Purchaser a certificate dated the date of such Supplemental Closing certifying
as to the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Supplemental Notes, this
Agreement or the Supplemental Note Purchase Agreement, as the case may be, and
any Security Documents to which it is a party.

(d)    Guarantor Authorization Certificate. Each Guarantor shall have delivered
to such Purchaser a certificate dated the date of such Supplemental Closing,
certifying as to the resolutions attached thereto and other legal proceedings
relating to the authorization, execution and delivery of the Affiliate Guaranty.

Section 4.4.    Opinions of Counsel. Each Purchaser shall have received opinions
in form and substance satisfactory to it, dated the date of such Supplemental
Closing (a) from counsel for the Company and the Guarantors, which may include
in-house counsel, covering the matters set forth in Exhibit 4.4(a) (and the
Company hereby instructs its counsel to deliver such opinion to such Purchaser)
and (b) from Chapman and Cutler LLP, its special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as it may reasonably request.

Section 4.5.    Purchase Permitted by Applicable Law, Etc. On the date of such
Supplemental Closing each Purchaser’s purchase of Notes shall (a) be permitted
by the laws and regulations of each jurisdiction to which it is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject it to any
tax, penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date of the Supplemental
Closing. If requested by a Purchaser, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as it may reasonably
specify to enable it to determine whether such purchase is so permitted.

 

-6-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 4.6.    Sale of Other Notes. Contemporaneously with such Supplemental
Closing, the Company shall sell to the other Supplemental Purchasers, and each
such Supplemental Purchaser shall purchase, the Supplemental Notes to be
purchased by them at such Supplemental Closing as specified in the Supplemental
Note Purchase Agreement.

Section 4.7.    Security Documents. At each Supplemental Closing, the Security
Documents (including, without limitation, the Affiliate Guaranty), if any, shall
be amended and/or supplemented as necessary to include the Supplemental Notes
thereunder.

Section 4.8.    [Reserved].

Section 4.9.    [Reserved].

Section 4.10.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each tranche of the Series of Supplemental Notes then to
be issued.

Section 4.11.    Changes in Organization Structure. Other than as permitted by
the terms of this Agreement, the Company and the Guarantors shall not have
changed their jurisdiction of organization or been a party to any merger or
consolidation and shall not have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

Section 4.12.    Funding Instructions. At least three Business Days prior to the
date of such Closing, each Purchaser shall have received written instructions
executed by a Responsible Officer of the Company directing the manner of the
payment of funds and setting forth (a) the name and address of the transferee
bank, (b) such transferee bank’s ABA number, (c) the account name and number
into which the purchase price for the Supplemental Notes is to be deposited,
(d) the name and telephone number of the account representative responsible for
verifying receipt of such funds and (e) any other information that may be
required to effect such transfer.

Section 4.13.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
each Purchaser and its special counsel, and it and its special counsel shall
have received all such counterpart originals or certified or other copies of
such documents as it or they may reasonably request.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE REPORTING ENTITY.

The Reporting Entity represents and warrants to each applicable Purchaser on the
date of Closing those representations and warranties set forth in Sections 5.1
through Section 5.17:

The holders of the Notes and each Supplemental Purchaser recognize and
acknowledge that the Company may supplement or amend, as appropriate, the
following representations and

 

-7-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

warranties, as well as the schedules related thereto (including, without
limitation, by referring in the representations, warranties and schedules to the
Reporting Entity as appropriate), pursuant to a Supplemental Note Purchase
Agreement on the date of each Supplemental Closing; provided that no such
supplement or amendment to any representation or warranty applicable to any
Supplemental Closing shall change or otherwise modify or be deemed or construed
to change or otherwise modify any representation or warranty given on any prior
date or any determination of the falseness or inaccuracy thereof within the
limitations of Section 11(e).

Section 5.1.    Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Supplemental Note Purchase
Agreement, the Supplemental Notes and any Security Documents to which it is a
party and to perform the provisions hereof and thereof.

Section 5.2.    Authorization, Etc. The Supplemental Note Purchase Agreement,
the Supplemental Notes and any Security Documents to which it is a party have
been duly authorized by all necessary corporate action on the part of the
Company, and the Supplemental Note Purchase Agreement constitutes, and upon
execution and delivery thereof and upon receipt of consideration therefor, each
Supplemental Note will constitute, a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3.    Disclosure. The Supplemental Note Purchase Agreement, the
Securities and Exchange Commission filings, press releases and other documents
identified in Schedule 5.3 and the financial statements listed in Schedule 5.5,
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in the light of the circumstances under which they were made. Since
December 31, 2014, there has been no change in the financial condition,
operations, business or properties of the Company or any of its Subsidiaries
except changes that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect, except as disclosed in Schedule 5.3
and 5.8.

Section 5.4.    Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 is (except as noted therein) a complete and correct list (i) of
the Reporting Entity’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary and (ii) of the Reporting Entity’s
Restricted Subsidiaries.

 

-8-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the
Reporting Entity and its Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by the Reporting Entity or another Subsidiary
free and clear of any Lien (except as otherwise disclosed in Schedule 5.4 and
except for Liens permitted by Section 10.3(e)).

(c)    Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing (if
applicable) under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.

Section 5.5.    Financial Statements. The Company has made available to each
Purchaser copies of the consolidated financial statements of the Reporting
Entity and its Subsidiaries included in those reports listed on Schedule 5.5.
All of said financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
position of the Reporting Entity and its Subsidiaries as of the respective dates
specified in such financial statements and the consolidated results of their
operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments).

Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of the Supplemental Note Purchase
Agreement, the Supplemental Notes and any Security Documents to which it is a
party will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Restricted Subsidiary (except the creation of Liens contemplated
by the Collateral Documents) under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or by-laws, or any
other Material agreement or instrument to which the Company or any Restricted
Subsidiary is bound or by which the Company or any Restricted Subsidiary or any
of their respective properties may be bound or affected, (b) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Restricted Subsidiary or (c) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Restricted Subsidiary.

Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority by the Company is required in connection with the execution, delivery
or performance by the Company of the Supplemental Note Purchase Agreement, the
Supplemental Notes or the Security Documents to which it is a party.

 

-9-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 5.8.    Litigation; Observance of Statutes and Orders. (a) Except as
disclosed in Schedule 5.8, there are no actions, suits or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Restricted Subsidiary or any property of the Company or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

(b)    Except as disclosed in Schedule 5.8, neither the Company nor any
Restricted Subsidiary is in default under any order, judgment, decree or ruling
of any court, arbitrator or Governmental Authority or is in violation of any
applicable law, ordinance, rule or regulation (including without limitation
Environmental Laws) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

Section 5.9.    Taxes. The Company and its Restricted Subsidiaries have filed
all tax returns that are required to have been filed in any jurisdiction, and
have paid all taxes shown to be due and payable on such returns and all other
taxes and assessments payable by them, to the extent such taxes and assessments
have become due and payable and before they have become delinquent, except for
any taxes and assessments (a) the amount of which is not individually or in the
aggregate Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Restricted Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP (or English GAAP, as
applicable). The federal income tax liabilities of the Company and its
Subsidiaries are not subject to further review by the Internal Revenue Service
and have been paid, for all fiscal years up to and including the fiscal year
ended March 31, 2012.

Section 5.10.    Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title to their respective Material
properties, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or acquired by the Company or any
Restricted Subsidiary after said date (except as sold or otherwise disposed of
in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement except for those defects in title and Liens that
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. All Material leases are valid and subsisting and are in
full force and effect in all material respects.

Section 5.11.    Licenses, Permits, Etc. Except as disclosed in Schedule 5.11,
the Company and its Restricted Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that are Material,
without known conflict with the rights of others, except for those conflicts
that, individually or in the aggregate, would not have a Material Adverse
Effect.

Section 5.12.    Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance which have not resulted in and would
not reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the

 

-10-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

Code relating to employee benefit plans (as defined in Section 3 of ERISA), and
no event, transaction or condition has occurred or exists that would reasonably
be expected to result in the incurrence of any such liability by the Company or
any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to Section 436 or 430 of the Code (or the predecessor provisions of
Sections 401(a)(29) or 412 of the Code), other than such liabilities or Liens as
would not individually or in the aggregate reasonably be expected to be
Material.

(b)    The present value of the aggregate benefit liabilities under each of the
Plans subject to ERISA (other than Multiemployer Plans), determined as of the
end of such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities by more than $20,000,000. The
term “benefit liabilities” has the meaning specified in Section 4001 of ERISA
and the terms “current value” and “present value” have the meaning specified in
Section 3 of ERISA.

(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d)    The expected post-retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Company and its Restricted Subsidiaries does not exceed
$25,000,000.

(e)    The execution and delivery of the Supplemental Note Purchase Agreement
and the issuance and sale of the Supplemental Notes hereunder will not involve
any transaction that is subject to the prohibitions of Section 406 of ERISA or
in connection with which a tax could be imposed pursuant to
section 4975(c)(1)(A)-(D) of the Code. The representation by the Company in the
first sentence of this Section 5.12(e) is made in reliance upon and subject to
the accuracy of each Purchaser’s representation in Section 6.2 as to the sources
of the funds used to pay the purchase price of the Notes to be purchased by such
Purchaser.

Section 5.13.    Private Offering by the Company. Neither the Company nor,
assuming the accuracy of the Offeree Letter, anyone acting on its behalf has
offered the Series A Notes, the Affiliate Guaranties or any similar securities
for sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Initial Purchasers, and not more than 6 other Institutional Investors, each of
which has been offered the Series A Notes at a private sale for investment.
Neither the Company nor, assuming the accuracy of the Offeree Letter, anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes or the Affiliate Guaranties to the registration
requirements of Section 5 of the Securities Act.

 

-11-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series A Notes as set forth in Schedule 5.14. No
part of the proceeds from the sale of the Notes hereunder will be, used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 5% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 5% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

Section 5.15.    Existing Debt. Schedule 5.15 sets forth a complete and correct
list of all outstanding Borrowed Debt with an aggregate outstanding principal
amount in excess of $10,000,000 (provided that the aggregate amount of all such
Debt not listed on Schedule 5.15 does not exceed $25,000,000) of the Company and
its Restricted Subsidiaries as of March 31, 2015, since which date there has
been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Borrowed Debt of the Company or its
Restricted Subsidiaries. Neither the Company nor any Restricted Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Debt of the Company or such Restricted Subsidiary
and no event or condition exists with respect to any Debt of the Company or any
Restricted Subsidiary that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Borrowed Debt to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment, other than with respect to any such Borrowed Debt, a
default under which would not individually or in the aggregate have a Material
Adverse Effect.

Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”), (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Company nor any Controlled Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions.

 

-12-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.

(c)    Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any
U.S. Economic Sanctions violations, (iii) has been assessed civil penalties
under any Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has
had any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws and
U.S. Economic Sanctions.

(d)    (1) Neither the Company nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”),
(ii) to the Company’s actual knowledge after making due inquiry, is under
investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti-Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;

(2)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity,
(ii) inducing a Governmental Official to do or omit to do any act in violation
of the Governmental Official’s lawful duty, or (iii) inducing a Governmental
Official or a commercial counterparty to use his or her influence with a
government or instrumentality to affect any act or decision of such government
or entity; in each case in order to obtain, retain or direct business or to
otherwise secure an improper advantage in violation of any applicable law or
regulation or which would cause any holder to be in violation of any law or
regulation applicable to such holder; and

 

-13-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(3)    No part of the proceeds from the sale of the Notes hereunder will be,
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is an “investment company”, nor controlled by an “investment
company”, required to be registered under the Investment Company Act of 1940, as
amended, or is subject to regulation under the Public Utility Holding Company
Act of 2005, the ICC Termination Act of 1995, as amended, or the Federal Power
Act, as amended.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that (i) it is purchasing the Notes for its own account or for one or more
separate accounts maintained by it or for the account of one or more pension or
trust funds and not with a view to the distribution thereof; provided that the
disposition and sale of its or their property shall at all times be within its
or their control, and (ii) it and any such pension or trust funds are a
“qualified institutional buyer” within the meaning of Rule 144A(a)(1) under the
Securities Act. Each Purchaser understands that the Notes and the Affiliate
Guaranties have not been, and will not be, registered under the Securities Act
and may be resold only if registered pursuant to the provisions of the
Securities Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes and the
Affiliate Guaranties.

Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed ten
percent (10%) of the total reserves and liabilities of the general account
(exclusive of separate account liabilities) plus surplus as set forth in the
NAIC Annual Statement filed with its state of domicile; or

 

-14-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(b)    the Source is a separate account that is maintained solely in connection
with its fixed contractual obligations under which the amounts payable, or
credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as have been disclosed by it to
the Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f)    the Source is a governmental plan; or

 

-15-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in Section 3 of ERISA.

SECTION 7. INFORMATION AS TO THE REPORTING ENTITY.

Section 7.1.    Financial and Business Information. The Reporting Entity shall
furnish to each holder of Notes:

(a)    Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Reporting Entity (other than the last
quarterly fiscal period of each such fiscal year), copies of:

(i)    a consolidated balance sheet of the Reporting Entity and its Subsidiaries
as at the end of such quarter, and

(ii)    consolidated statements of income and cash flows of the Reporting Entity
and its Subsidiaries for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Reporting Entity’s Quarterly Report on Form 10-Q prepared in
compliance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this
Section 7.1(a);

(b)    Annual Statements — within 140 days after the end of each fiscal year of
the Reporting Entity, copies of,

(i)    a consolidated balance sheet of the Reporting Entity and its
Subsidiaries, as at the end of such year, and

(ii)    consolidated statements of income and cash flows of the Reporting Entity
and its Subsidiaries, for such year,

 

-16-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and provided
that the delivery within the time period specified above of the Reporting
Entity’s Annual Report on Form 10-K for such fiscal year (together with the
Reporting Entity’s annual report to shareholders, if any, prepared pursuant to
Rule 14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this Section 7.1(b);

(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Reporting Entity or any Subsidiary to public securities holders generally, and
(ii) each regular or periodic report, each registration statement (other than
any registration statement on Form S-8) that shall have become effective
(without exhibits except as expressly requested by such holder), and each final
prospectus and all amendments thereto filed by the Reporting Entity or any
Subsidiary with the Securities and Exchange Commission;

(d)    Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

(e)    ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:

(i)    with respect to any Plan, any reportable event, as defined in
Section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii)    the taking by the PBGC of steps to institute, or the threatening in
writing by the PBGC of the institution of, proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

 

-17-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect;

(f)    Requested Information — with reasonable promptness and subject to
Section 20, such other available information relating to the business,
operations, affairs, financial condition, assets or properties of the Reporting
Entity or any of its Subsidiaries or relating to the ability of the Company or
any Guarantor to perform its obligations hereunder and under the Notes or its
Affiliate Guaranty as from time to time may be reasonably requested by any such
holder of Notes, including any such requests in connection with a formal request
by the Securities Valuation Office of the NAIC (or any successor to the duties
thereof) related to the assignment or maintenance of a designation of a rating
with respect to the Notes;

(g)    Supplemental Note Purchase Agreements — promptly, and in any event within
ten Business Days after the issuance of any Supplemental Notes, a correct and
complete copy of the Supplemental Note Purchase Agreement executed in connection
with such issuance; and

(h)    Investigations and Litigation — promptly after a Responsible Officer of
the Reporting Entity obtains knowledge of the commencement thereof, notice of
all actions, suits, investigations, litigations and proceedings before any
court, governmental agency or arbitrator that would adversely affect the
legality, validity and enforceability of any material provision of this
Agreement in any material respect.

Section 7.2.    Officer’s Certificate. Each set of financial statements
furnished to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
hereof shall be accompanied or preceded by a certificate of a Senior Financial
Officer setting forth:

(a)    Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Reporting Entity was in compliance
with the requirements of Section 10.2 hereof during the quarterly or annual
period covered by the statements then being furnished (including with respect to
each such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence). In the event that the Reporting Entity or any Subsidiary has made an
election to measure any financial liability using fair value (which election is
being disregarded for purposes of determining compliance with this Agreement
pursuant to Section 22.4) as to the period covered by any such financial
statement, such Senior Financial Officer’s certificate as to such period shall
include a reconciliation from GAAP with respect to such election; and

 

-18-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(b)    Event of Default — a statement that such officer has reviewed the
relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Reporting Entity
and its Restricted Subsidiaries from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including, without
limitation, any such event or condition resulting from the failure of the
Reporting Entity or any Subsidiary to comply with any Environmental Law),
specifying the nature and period of existence thereof and what action the
Company shall have taken or proposes to take with respect thereto.

Section 7.3.    Electronic Delivery. Financial statements, officers’
certificates and other materials required to be delivered by the Reporting
Entity to a holder of Notes pursuant to Sections 7.1(a), (b) or (c) and
Section 7.2 shall be deemed to have been delivered if (i) such financial
statements satisfying the requirements of Section 7.1(a) or (b) and related
certificate satisfying the requirements of Section 7.2 are delivered to the
holder of Notes by e-mail at the email address provided to the Company by such
holder in writing or (ii) the Reporting Entity shall have timely filed such
Form 10-Q or Form 10-K, satisfying the requirements of Section 7.1(a) or (b) as
the case may be, with the SEC on “EDGAR” and shall have made such Form available
on its home page on the worldwide web or the Company shall have made such Form
available on its home page on the worldwide web (at the date of this Agreement
located at www.steris.com) and shall have delivered the related certificate
satisfying the requirements of Section 7.2 to the holder of the Notes by e-mail
at the email address provided to the Company by such holder in writing or
(iii) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related certificate satisfying the requirements of Section 7.2 are
timely posted by or on behalf of the Company in IntraLinks or on any other
similar website to which each holder of Notes has free access or (iv) the
Reporting Entity shall have filed any of the items referred to in Section 7.1(c)
with the SEC on “EDGAR”, and shall have made such items available on its home
page on the worldwide web or the Company shall have made such items available on
its home page on the worldwide web or if any of such items are timely posted by
or on behalf of the Company on IntraLinks or any other similar website to which
each holder of Notes has free access; provided however, that in the case of any
of clause (ii), (iii) or (iv) the Company shall concurrently with such filing or
posting give notice to each holder of Notes of such posting or filing. Each
holder shall be responsible for providing its email address to the Company on a
timely basis to enable the Company to effect deliveries via email pursuant to
clauses (i) or (ii) above. Notwithstanding the foregoing or any IntraLinks or
similar electronic delivery, the parties agree that the provisions of Section 20
shall control the actions of the parties with respect to Confidential
Information delivered to, or received by, the holders of the Notes.

Section 7.4.    Inspection. The Reporting Entity shall permit the
representatives of each holder of Notes that is an Institutional Investor:

(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Reporting Entity,
to visit the principal executive office of the Reporting Entity, to discuss the
affairs, finances and

 

-19-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

accounts of the Reporting Entity and its Restricted Subsidiaries with a Senior
Financial Officer of the Reporting Entity, and, with the consent of the
Reporting Entity (which consent will not be unreasonably withheld) to visit the
other offices and properties of the Reporting Entity and each Restricted
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and

(b)    Default — if a Default or Event of Default then exists, at the expense of
the Reporting Entity and upon reasonable prior notice to the Reporting Entity,
to visit and inspect any of the offices or properties of the Reporting Entity or
any Restricted Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
Senior Financial Officers and independent public accountants (and by this
provision the Reporting Entity authorizes said accountants to discuss the
affairs, finances and accounts of the Reporting Entity and its Restricted
Subsidiaries), all at such times and as often as may be reasonably requested in
writing.

SECTION 8. PREPAYMENT OF THE NOTES.

Section 8.1.    Required Prepayments. No regularly scheduled prepayment of the
principal of any tranche of the Series A Notes is required prior to the final
maturity thereof.

Section 8.2.    Optional Prepayments with Make-Whole Amount. (a) The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, any Series of the Notes, in an amount not less
than 10% of the aggregate principal amount of such Series of the Notes then
outstanding (but if in the case of a partial prepayment, then against each
tranche within such Series of Notes in proportion to the aggregate principal
amount outstanding of each tranche of such Series), at 100% of the principal
amount so prepaid, together with interest accrued thereon to the date of such
prepayment, plus the Make-Whole Amount determined for the prepayment date with
respect to such principal amount. The Company will give each holder of the
Series of Notes to be prepaid written notice of each optional prepayment under
this Section 8.2 not less than 10 days and not more than 60 days prior to the
date fixed for such prepayment. Each such notice shall specify such date, the
aggregate principal amount of the Series of the Notes to be prepaid on such
date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of the Series of Notes to be prepaid a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

(b)    Notwithstanding anything contained in this Section 8.2 to the contrary,
if and so long as any Default or Event of Default shall have occurred and be
continuing, any prepayment of the Notes pursuant to the provisions of
Section 8.2(a) shall be allocated among all of the Notes of all Series at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.

 

-20-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 8.3.    Allocation of Partial Prepayments. In the case of any partial
prepayment of the Notes of any Series pursuant to Section 8.2, the principal
amount of the Notes of such Series to be prepaid shall be allocated among each
tranche of the Notes of such Series at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts of each
tranche of the Notes of such Series not theretofore called for prepayment.

Section 8.4.    Maturity; Surrender, Etc. In the case of each prepayment of
Notes of any Series pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

Section 8.5.    Purchase of Notes. The Company will not and will not permit any
Controlled Affiliate (nor solicit, request or induce any other Affiliate) to
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding tranches of the Notes of any Series except (a) upon the payment
or prepayment of each tranche of the Notes of such Series in accordance with the
terms of this Agreement or the applicable Supplemental Note Purchase Agreement
pursuant to which the Notes of such Series were issued or (b) pursuant to an
offer to purchase made by the Company or a Controlled Affiliate pro rata to the
holders of all Notes of such Series at the time outstanding upon the same terms
and conditions. Any such offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least 15 Business Days. If the holders of
more than 51% of the principal amount of the Notes of such Series then
outstanding accept such offer, the Company shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by holders of
Notes of such Series of such offer shall be extended by the number of days
necessary to give each such remaining holder at least 10 Business Days from its
receipt of such notice to accept such offer. The Company will promptly cancel
all Notes acquired by it or any Controlled Affiliate pursuant to any payment,
prepayment or purchase of Notes pursuant to any provision of this Agreement or
the applicable Supplemental Note Purchase Agreement and no Notes may be issued
in substitution or exchange for any such Notes.

 

-21-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 8.6.    Make-Whole Amount. The term “Make-Whole Amount” means, with
respect to any Note, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note over the amount of such Called Principal; provided that the
Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (a) the ask-side yields reported, as
of 10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” of the Bloomberg Financial Markets Services Screen (or, if not
available, any other nationally recognized trading screen reporting on-line
intraday trading in the U.S. Treasury securities) for actively traded on-the-run
U.S. Treasury securities having a maturity equal to the Remaining Average Life
of such Called Principal as of such Settlement Date, or (b) if such yields are
not reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded
on-the-run U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. Such
implied yield will be determined, if necessary, by (i) converting U.S. Treasury
bill quotations to bond-equivalent yields in accordance with accepted financial
practice and (ii) interpolating linearly between (1) the actively traded
on-the-run U.S. Treasury security with the maturity closest to and greater than
the Remaining Average Life and (2) the actively traded on-the-run U.S. Treasury
security with the maturity closest to and less than the Remaining Average Life.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

-22-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7.    Change in Control.

(a)    Notice of Change in Control or Control Event. Subject to compliance with
applicable law and other Company obligations, the Company will, within five
Business Days after any Responsible Officer has knowledge of the occurrence of
any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to subparagraph (b) of this Section 8.7.
If a Change in Control has occurred, such notice shall contain and constitute an
offer to prepay Notes as described in subparagraph (c) of this Section 8.7 and
shall be accompanied by the certificate described in subparagraph (g) of this
Section 8.7.

(b)    Condition to Company Action. The Company will not take any action that
consummates a Change in Control unless (i) at least 15 Business Days prior to
such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.7, accompanied by the certificate described
in subparagraph (g) of this Section 8.7, and (ii) subject to subparagraph (d),
contemporaneously with the consummation of such Change in Control, it prepays
all Notes required to be prepaid in accordance with this Section 8.7.

(c)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, of
the Notes held by each holder (in this case only, “holder” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.7, such date shall be
(subject to subparagraph (f)) not less than 30 days and not more than 120 days
after the date of such offer (if the Proposed Prepayment Date shall not be
specified in such offer, the Proposed Prepayment Date shall be the first
Business Day after the 45th day after the date of such offer).

 

-23-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(d)    Acceptance/Rejection. A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company on or before the date specified in the certificate
described in paragraph (g) of this Section 8.7. A failure by a holder of Notes
to respond to an offer to prepay made pursuant to this Section 8.7, or to accept
an offer as to all the Notes held by the holder, within such time period shall
be deemed to constitute rejection of such offer by such holder.

(e)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount or other premium. The prepayment shall be made on the Proposed
Prepayment Date except as provided in subparagraph (f) of this Section 8.7.

(f)    Deferral Pending Change in Control. The obligation of the Company to
prepay Notes pursuant to the offers required by subparagraphs (a) and (b) and
accepted in accordance with subparagraph (d) of this Section 8.7 is subject to
the occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control has
not occurred on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on, the date on which such Change in
Control occurs. Subject to compliance with applicable law and other Company
obligations, the Company shall keep each holder of Notes reasonably and timely
informed of (i) any such deferral of the date of prepayment, (ii) the date on
which such Change in Control and the prepayment are expected to occur, and
(iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.7 in respect of such Change in Control shall be
deemed rescinded).

(g)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; (vi) in reasonable detail, the nature and date or proposed
date of the Change in Control; and (vii) the last date by which any holder of a
Note that wishes to accept such offer must have delivered notice thereof to the
Company, which date shall not be earlier than three Business Days prior to the
Proposed Prepayment Date.

(h)    Securities Laws. The Company and Reporting Entity will comply with all
applicable requirements of the Exchange Act and any other securities laws and
regulations thereunder to the extent those laws and regulations are applicable
in connection with the repurchase of the notes as a result of a Change in
Control. To the extent that the provisions of any such securities laws or
regulations conflict with the provisions of this Section 8.7, the Company will
comply with those securities laws and regulations and will not be deemed to have
breached its obligations under this Section 8.7 by virtue of any such conflict.

 

-24-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

SECTION 9. AFFIRMATIVE COVENANTS.

The Reporting Entity covenants that so long as any of the Notes are outstanding:

Section 9.1.    Compliance with Law. The Reporting Entity will, and will cause
each of its Restricted Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, Environmental Laws, and obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

Section 9.2.    Insurance. The Reporting Entity will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as the Reporting Entity
reasonably deems prudent.

Section 9.3.    Maintenance of Properties. The Reporting Entity will, and will
cause each of its Restricted Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear or any casualty which would
not, individually or in the aggregate, have a Material Adverse Effect), so that
the business carried on in connection therewith may be properly conducted at all
times; provided that this Section 9.3 shall not prevent the Reporting Entity or
any Restricted Subsidiary from discontinuing the operation and the maintenance
of any of its properties if such discontinuance is desirable in the conduct of
its business and the Reporting Entity has concluded that such discontinuance
would not, individually or in the aggregate, have a Material Adverse Effect.

Section 9.4.    Payment of Taxes. The Reporting Entity will, and will cause each
of its Restricted Subsidiaries to, file all income tax or similar tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies payable by any of them, to the extent such taxes
and assessments have become due and payable and before they have become
delinquent; provided that neither the Reporting Entity nor any Restricted
Subsidiary need pay any such tax or assessment if (a) the amount, applicability
or validity thereof is contested by the Reporting Entity or such Restricted
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Reporting Entity or a Restricted Subsidiary has established adequate
reserves therefor in accordance with GAAP (or Irish GAAP or English GAAP, as
applicable) on the books of the Reporting Entity or such Subsidiary or (b) the
nonpayment of all such taxes and assessments in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

 

-25-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 9.5.    Corporate Existence, Etc. Except as permitted by Section 10.4,
the Reporting Entity will at all times preserve and keep in full force and
effect its legal existence. Except as permitted by Sections 10.4 and 10.5, the
Reporting Entity will at all times preserve and keep in full force and effect
the legal existence of each of its Restricted Subsidiaries (unless merged into
the Reporting Entity or a Restricted Subsidiary) and all rights and franchises
of the Reporting Entity and its Restricted Subsidiaries unless, in the good
faith judgment of the Reporting Entity, the termination of or failure to
preserve and keep in full force and effect such corporate existence, right or
franchise would not, individually or in the aggregate, have a Material Adverse
Effect.

Section 9.6.    Notes to Rank Pari Passu. The Notes and all other obligations
under this Agreement of the Company are and at all times shall rank at least
pari passu in right of payment with all other present and future unsecured Debt
(actual or contingent) of the Company which is not expressed to be subordinate
or junior in rank to any other unsecured Debt of the Company.

Section 9.7.    Guaranty. The Reporting Entity will cause each Affiliate (other
than the Company) which delivers a Guaranty of outstanding borrowings or
available borrowing capacity (subject only to customary conditions) under a
Material Credit Facility or becomes an obligor, co-obligor, borrower or
co-borrower of outstanding borrowings or has available borrowing capacity
(subject only to customary conditions) under a Material Credit Facility to
concurrently enter into an Affiliate Guaranty, and as promptly as reasonably
practicable will deliver to each of the holders of the Notes the following
items:

(a)    an executed counterpart of the joinder agreement pursuant to which such
Affiliate has become bound by the Affiliate Guaranty (it being understood that
such joinder shall also join any New PubCo hereto as the “Reporting Entity”);

(b)    a certificate signed by the President, a Vice President or another
authorized Responsible Officer of such Affiliate making representations and
warranties to the effect of those contained in Sections 5.1, 5.2, 5.6 and 5.7,
but with respect to such Affiliate and the Affiliate Guaranty, as applicable;

(c)    such documents and evidence with respect to such Affiliate as the
Required Holders may reasonably request in order to establish the existence and,
if applicable, good standing of such Affiliate and the authorization of the
transactions contemplated by the Affiliate Guaranty;

(d)    an opinion of counsel reasonably satisfactory to the Required Holders to
the effect that such Affiliate Guaranty has been duly authorized, executed and
delivered and constitutes the legal, valid and binding obligation of such
Affiliate enforceable in accordance with its terms, subject to customary
exceptions, assumptions and qualifications; provided that an opinion from a
nationally recognized law firm and/or in-house counsel of the Company shall be
reasonably satisfactory to the Required Holders; and

 

-26-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(e)    with respect to any Foreign Guarantor, evidence of the acceptance by the
Company or CT Corporation System, as applicable, of the appointment of
designation provided for by Section 8 of the Affiliate Guaranty, as such
Guarantor’s agent to receive, for it and on its behalf, service of process, for
the period from the date of such Affiliate Guaranty to May 14, 2031.

Section 9.8.    Security. If at any time, pursuant to the terms and conditions
of a Material Credit Facility, the Reporting Entity or any existing or newly
acquired or formed Subsidiary shall pledge, grant, assign or convey to the
Creditors thereunder, or any one or more of them, a Lien on the assets of the
Reporting Entity or any Subsidiary, the Reporting Entity or such Subsidiary
shall execute and concurrently deliver to the Collateral Agent for the benefit
of the holders of the Notes a security agreement in substantially the same form
as delivered to such Creditors, or any one or more of them, or the Lien granted
for the benefit of such Creditors shall also be for the benefit of the holders
of the Notes and the Reporting Entity shall deliver, or shall cause to be
delivered, to the holders of the Notes (a) all such certificates, resolutions,
legal opinions and other related items in substantially the same forms as those
delivered to and accepted by such Creditors and such other documentation
reasonably acceptable to the Required Holders in substance and in form,
including, without limitation, an intercreditor agreement and opinions of
counsel from counsel that is reasonably accepted to the Required Holders
(provided that, an opinion from a nationally recognized law firm and/or in-house
counsel of the Company shall be reasonably satisfactory to the Required Holders)
and (b) all such amendments to this Agreement and the Collateral Documents as
may reasonably be deemed necessary by the holders of the Notes in order to
reflect the existence of such Lien on the assets of the Reporting Entity or such
Subsidiary, as applicable, and the Company’s compliance with the requirements of
Section 9.6 with respect to any such security granted to or for the benefit of
the holders of the Notes and to or for the benefit of such Creditors. This
Section 9.8 shall not apply to any pledge, grant, assignment, conveyance or Lien
contemplated to be granted to any of the agents, lenders or their affiliates in
connection with any cash collateral in connection with letters of credit
contemplated under the Bank Credit Agreement or any substantially similar
pledge, grant, assignment, conveyance or Lien contemplated by any other Material
Credit Facility.

Section 9.9.    Restricted Subsidiaries. (a) Subject to paragraphs (b) and
(c) below the Reporting Entity will at all times, (i) maintain the aggregate
value of the assets of the Reporting Entity and the then existing Restricted
Subsidiaries, at not less than 92.5% of Consolidated Total Assets and
(ii) ensure that not less than 92.5% of Consolidated EBITDA for each period is
attributable to the Reporting Entity and the then existing Restricted
Subsidiaries.

(b)    If at any time, (i) the aggregate consolidated value of the assets of the
Reporting Entity and the then existing Restricted Subsidiaries does not account
for 92.5% or more of Consolidated Total Assets or (ii) less than 92.5% of
Consolidated EBITDA for a period is attributable to the Reporting Entity and the
then existing Restricted Subsidiaries, the Company shall promptly designate,
pursuant to Section 10.7, such other Subsidiaries of the Reporting Entity (which
would not otherwise be Restricted Subsidiaries) to be Restricted Subsidiaries
hereunder so that such 92.5% thresholds are satisfied.

 

-27-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(c)    Without limiting the foregoing, the Company shall, and shall cause each
Guarantor to, be and remain (until such time as such entity is no longer a
Guarantor) a Restricted Subsidiary.

Section 9.10.    Transactions with Affiliates. The Reporting Entity will, and
will cause its Restricted Subsidiaries to, conduct all material transactions
otherwise permitted under this Agreement with any of their Affiliates (excluding
the members of the Consolidated Group) on terms that are fair and reasonable and
no less favorable to the Reporting Entity or such Restricted Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate; provided that the restrictions of this Section 9.10 shall not apply
to the following:

(a)    the payment of dividends or other distributions (whether in cash,
securities or other property) with respect to any Equity Interests in a member
of the Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in such Person or any option, warrant or other right
to acquire any such Equity Interests in such Person;

(b)    payment of, or other consideration in respect of, compensation to, the
making of loans to and payment of fees and expenses of and indemnities to
officers, directors, employees or consultants of a member of the Consolidated
Group and payment, or other consideration in respect of, directors’ and
officers’ indemnities;

(c)    transactions pursuant to any agreement to which a member of the
Consolidated Group is a party on the date hereof and set forth in Schedule 9.10;

(d)    transactions with joint ventures for the purchase or sale of property or
other assets and services entered into in the ordinary course of business and in
a manner consistent with past practices;

(e)    [Reserved];

(f)    transactions approved by a majority of Disinterested Directors of the
Company or of the relevant member of the Consolidated Group in good faith; or

(g)    any transaction in respect of which the Reporting Entity delivers to the
holder of the Notes a letter addressed to the board of directors of the
Reporting Entity (or the board of directors of the relevant member of the
Consolidated Group) from an accounting, appraisal or investment banking firm
that is in the good faith determination of the Reporting Entity qualified to
render such letter, which letter states that such transaction is on terms that
are no less favorable to the Reporting Entity or the relevant member of the
Consolidated Group, as applicable, than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.

 

-28-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

SECTION 10. NEGATIVE COVENANTS.

The Reporting Entity covenants that so long as any of the Notes are outstanding:

Section 10.1.    Subsidiary Indebtedness. The Reporting Entity will not permit
any member of the Consolidated Group that is not the Company or a Guarantor to
incur Debt of any kind; provided that this Section 10.1 shall not apply to any
of the following (without duplication):

(a)    Debt incurred under this Agreement, any Notes and any Affiliate Guaranty;

(b)    Debt of any member of the Consolidated Group to any member of the
Consolidated Group; provided that such Debt shall not have been transferred to
any other Person (other than to any member of the Consolidated Group);

(c)    Debt outstanding on the date of the Initial Closing and set forth on
Schedule 5.15, and any extension, renewal, refinancing, refunding, replacement
or restructuring (or successive extensions, renewals, refinancings, refundings,
replacements or restructurings) of any such Debt from time to time (in whole or
in part), provided that the outstanding principal amount of any such Debt may
only be increased to the extent any such increase is permitted to be incurred
under any other clause of this Section 10.1;

(d)    (i) Debt of any member of the Consolidated Group incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Leases and any Debt assumed in connection with the acquisition
of any such assets (provided that such Debt is incurred or assumed prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Debt does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets) and (ii) any
extension, renewal, refinancing, refunding, replacement or restructuring (or
successive extensions, renewals, refinancings, refundings, replacements or
restructurings) of any such Debt from time to time (in whole or in part),
provided that the aggregate principal amount of Debt permitted by this
Section 10.1(d) shall not exceed $100,000,000;

(e)    Debt under or related to Hedge Agreements entered into for
non-speculative purposes;

(f)    letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Debt) in the ordinary course
of business;

(g)    Debt of Receivables Subsidiaries in respect of Permitted Receivables
Facilities in an aggregate principal amount at any time outstanding not to
exceed $250,000,000;

 

-29-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(h)    (i) any other Debt (not otherwise permitted under this Agreement), and
(ii) any extension, renewal, refinancing, refunding, replacement or
restructuring (or successive extensions, renewals, refinancings, refundings,
replacements or restructurings) of Debt outstanding under this Section 10.1(h),
provided that, the aggregate principal amount of Priority Debt at the time such
Debt is incurred shall not exceed 10% of Consolidated Total Assets (except that
refinancing Debt incurred in reliance on clause (ii) of this Section 10.1(h)
will in any event be permitted (but will utilize basket capacity under this
Section 10.1(h)) so long as the principal amount of such Debt does not exceed
the principal amount of the Debt refinanced);

(i)    Debt owed to any officers or employees of any member of the Consolidated
Group; provided that the aggregate principal amount of all such Debt shall not
exceed $10,000,000 at any time outstanding;

(j)    guarantees of any Debt permitted pursuant to this Section 10.1;

(k)    Debt in respect of bid, performance, surety bonds or completion bonds
issued for the account of any member of the Consolidated Group in the ordinary
course of business, including guarantees or obligations of any member of the
Consolidated Group with respect to letters of credit supporting such bid,
performance, surety or completion obligations;

(l)    Debt incurred or arising from or as a result of agreements providing for
indemnification, deferred payment obligations, purchase price adjustments,
earn-out payments or similar obligations;

(m)    Debt in connection with overdue accounts payable which are being
contested in good faith and for which adequate reserves have been established in
accordance with GAAP;

(n)    Debt arising or incurred as a result of or from the adjudication or
settlement of any litigation or from any arbitration or mediation award or
settlement, in any case involving any member of the Consolidated Group, provided
that the judgment, award(s) and/or settlements to which such Debt relates would
not constitute an Event of Default under Section 11(i);

(o)    Debt in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;
and

(p)    (i) Debt of any Person which becomes a Restricted Subsidiary after the
date of the Initial Closing or is merged with or into or consolidated or
amalgamated with any Restricted Subsidiary after the date of the Initial Closing
and Debt expressly assumed in connection with the acquisition of an asset or
assets from any other Person; provided that (A) such Debt existed at the time
such Person became a Restricted Subsidiary or of such merger, consolidation,
amalgamation or acquisition and was not created in

 

-30-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

anticipation thereof and (B) immediately after such Person becomes a Restricted
Subsidiary or such merger, consolidation, amalgamation or acquisition, (x) no
Default shall have occurred and be continuing and (y) the Reporting Entity shall
be in compliance with Section 10.2 on a pro forma basis; and (ii) any extension,
renewal, refinancing, refunding, replacement or restructuring (or successive
extensions, renewals, refinancings, refundings, replacements or restructurings)
of any such Debt from time to time (in whole or in part), provided that the
outstanding principal amount of any such Debt may only be increased to the
extent any such increase is permitted to be incurred under any other clause of
this Section 10.1.

Section 10.2.    Financial Covenants. (a) The Reporting Entity will not permit,
as of the last day of any fiscal quarter of the Reporting Entity, the ratio of
(x) Consolidated Total Debt at such time to (y) Consolidated EBITDA for the four
consecutive fiscal quarter period ending as of such date to exceed 3.50 to 1.00;
provided, that the ratio referenced in this Section 10.2(a) shall be increased
by 0.25 to 1.00 after a Material Acquisition for a period of four fiscal
quarters after the date of such Material Acquisition; and

(b)    The Reporting Entity will not permit, as of the last day of any fiscal
quarter of the Reporting Entity, the ratio of Consolidated EBITDA to
Consolidated Interest Expense for the period of four fiscal quarters ending on
such date, to be less than 3.00 to 1.00.

Section 10.3.    Limitation on Liens. The Reporting Entity will not, and will
not permit any Restricted Subsidiary to, create, assume or suffer to exist any
Lien upon any of its property or assets (other than Unrestricted Margin Stock),
whether now owned or hereafter acquired; provided that this Section shall not
apply to the following:

(a)    Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;

(b)    other statutory, common law or contractual Liens incidental to the
conduct of its business or the ownership of its property and assets that
(A) were not incurred in connection with the borrowing of money or the obtaining
of advances or credit, and (B) do not in the aggregate materially detract from
the value of its property or assets or materially impair the use thereof in the
operation of its business;

(c)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(d)    pledges or deposits to secure the performance of bids, trade contracts
and leases (other than Debt), statutory obligations, surety bonds (other than
bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

-31-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(e)    Liens on property or assets to secure obligations owing to any member of
the Consolidated Group;

(f)    (A) purchase money Liens on fixed assets or for the deferred purchase
price of property, provided that such Lien is limited to the purchase price and
only attaches to the property being acquired and (B) Capital Leases;

(g)    easements, zoning restrictions or other minor defects or irregularities
in title of real property not interfering in any material respect with the use
of such property in the business of any member of the Consolidated Group;

(h)    Liens existing on the date of the Initial Closing and set forth on
Schedule 5.15;

(i)    Liens on Receivables Related Assets of a Receivables Subsidiary in
connection with the sale of such Receivables Related Assets pursuant to
Section 10.5(c) hereof;

(j)    in addition to the Liens permitted herein, additional Liens securing Debt
or other obligations; provided that, the aggregate principal amount of Priority
Debt at the time such Debt or such other obligation is created or incurred shall
not exceed an amount equal to 10% of the Consolidated Total Assets; provided
further, that notwithstanding the foregoing and without limiting Section 9.8,
the Reporting Entity shall not, and shall not permit any of its Restricted
Subsidiaries to, secure pursuant to this Section 10.3(j) any Debt outstanding
under or pursuant to any Material Credit Facility unless and until the Notes
(and any guaranty delivered in connection therewith) shall concurrently be
secured equally and ratably with such Indebtedness pursuant to documentation
reasonably acceptable to the Required Holders in substance and in form,
including, without limitation, an intercreditor agreement and opinions of
counsel to the Reporting Entity and/or any such Restricted Subsidiary, as the
case may be, from counsel that is reasonably acceptable to the Required Holders
(provided that an opinion from a nationally recognized law firm and/or in-house
counsel of the Company shall be reasonably satisfactory to the Required
Holders);

(k)    Permitted Encumbrances;

(l)    any Lien existing on any property or asset prior to the acquisition
thereof by any member of the Consolidated Group or existing on any property or
assets of any Person at the time such Person becomes a Restricted Subsidiary
after the date of the Initial Closing; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary, as the case may be, and (ii) such Lien
does not apply to any other property or assets of any member of the Consolidated
Group (other than Persons who become members of the Consolidated Group in
connection with such acquisition);

 

-32-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(m)    Liens arising in connection with any margin posted related to Hedge
Agreements entered other than for speculative purposes;

(n)    any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in Sections 10.3(f),
10.3(h), 10.3(j) and 10.3(l); provided that (x) the principal amount of the
obligations secured thereby shall be limited to the principal amount of the
obligations secured by the Lien so extended, renewed or replaced (and, to the
extent provided in such clauses, extensions, renewals and replacements thereof)
and (y) such Lien shall be limited to all or a part of the assets that secured
the obligation so extended, renewed or replaced and (z) in the case of any
extension, renewal or replacement (or successive renewals or replacements) in
whole or in part of any Lien referred to in clause (j) such extension, renewal
or replacement (or successive renewals or replacements) shall utilize basket
capacity under clause (j) prior to any excess amount not permitted thereunder
being permitted under this clause (n); and

(o)    Liens on the products and proceeds (including, without limitation,
insurance condemnation and eminent domain proceeds) of and accessions to, and
contract or other rights (including rights under insurance policies and product
warranties) derivative of or relating to, property subject to Liens under any of
the paragraphs of this Section 10.3.

Section 10.4.    Mergers and Consolidations, Etc. The Reporting Entity will not,
and will not permit any Restricted Subsidiary to, merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (other than Unrestricted Margin Stock) (whether now owned or hereafter
acquired) to, any Person, except that:

(a)    any member of (x) the Consolidated Group other than the Company and the
Reporting Entity may merge or consolidate with or into any other member of the
Consolidated Group or (y) the Consolidated Group may convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets to any other member of the Consolidated
Group; and

(b)    the Company and the Reporting Entity may merge or consolidate with or
into any other Person (including, but not limited to, any member of the
Consolidated Group) so long as (A) the Company or the Reporting Entity is the
surviving entity or (B) the surviving entity shall succeed, by agreement or by
operation of law, to all of the businesses and operations of the Company or the
Reporting Entity and shall assume all of the rights and obligations of the
Company or the Reporting Entity under this Agreement and the Notes and any other
Security Documents to which it is a party; and

(c)    any member of the Consolidated Group (other than the Company and the
Reporting Entity) may merge or consolidate with or into another Person, convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets so long as
(A) the consideration received in respect of

 

-33-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

such merger, consolidation, conveyance, transfer, lease or other disposition is
at least equal to the fair market value of such assets as determined in good
faith by the Reporting Entity and (B) no Covenant Material Adverse Effect would
reasonably be expected to result from such merger, consolidation, conveyance,
transfer, lease or other disposition; and

(d)    any member of the Consolidated Group (other than the Company and the
Reporting Entity) may merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets to another Person to effect
(A) a transaction permitted by Section 10.5 (other than Section 10.5(g)(ii)
thereof) or (B) a merger or consolidation with or into such Person where such
merger or consolidation results in such Person or the entity into which such
Person is merged or consolidated becoming a member of the Consolidated Group;

provided, in the cases of clause (a), (b) and (c) hereof, that no Default or
Event of Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.

Section 10.5.    Dispositions. The Reporting Entity will not, and will not
permit any Restricted Subsidiary to, convey, sell, assign, transfer or otherwise
dispose of (each a “Disposition”) any of its property or assets outside the
ordinary course of business, other than to any member of the Consolidated Group,
except for:

(a)    Dispositions of assets and property that are (i) obsolete, worn, damaged,
uneconomic or otherwise deemed by any member of the Consolidated Group to no
longer be necessary or useful in the operation of such member of the
Consolidated Group’s current or anticipated business or (ii) replaced by other
assets or property of similar suitability and value;

(b)    Dispositions of cash and Cash Equivalents;

(c)    Dispositions of accounts receivable (i) in connection with the compromise
or collection thereof, (ii) deemed doubtful or uncollectible in the reasonable
discretion of any member of the Consolidated Group, (iii) obtained by any member
of the Consolidated Group in the settlement of joint interest billing accounts,
(iv) granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in connection with the compromise or collection
thereof and not in connection with any financing transaction or (v) in
connection with a Permitted Receivables Facility;

(d)    any other Disposition (not otherwise permitted under this Agreement) of
any assets or property; provided that after giving effect thereto, the Reporting
Entity would be in pro forma compliance with the covenants set forth in
Section 10.2;

(e)    Dispositions by any member of the Consolidated Group of all or any
portion of any Subsidiary that is not a Material Subsidiary;

 

-34-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(f)    leases, licenses, subleases or sublicenses by any member of the
Consolidated Group of intellectual property in the ordinary course of business;

(g)    Dispositions arising as a result of (i) the granting or incurrence of
Liens permitted under Section 10.3 or (ii) transactions permitted under
Section 10.4 (other than Section 10.4(d)) of this Agreement;

(h)    any Disposition or series of related Dispositions that does not
individually or in the aggregate exceed $10,000,000;

(i)    Dispositions constituting terminations or expirations of leases, licenses
and other agreements in the ordinary course of business; and

(j)    contributions of assets in the ordinary course of business to joint
ventures entered into in the ordinary course of business.

Section 10.6.    Changes in Accounting. The Reporting Entity will not change its
fiscal year-end from March 31 of each calendar year.

Section 10.7.    Designation of Subsidiaries. Subject to Section 9.9, the
Company may designate or redesignate any Unrestricted Subsidiary of the
Reporting Entity as a Restricted Subsidiary and may designate or redesignate any
Restricted Subsidiary of the Reporting Entity as an Unrestricted Subsidiary;
provided that:

(a)    the Company shall have given not less than 10 days’ prior written notice
to the holders of the Notes that a Senior Financial Officer has made such
determination;

(b)    at the time of such designation or redesignation and immediately after
giving effect thereto, no Default or Event of Default would exist;

(c)    in the case of the designation of a Restricted Subsidiary of the
Reporting Entity as an Unrestricted Subsidiary and after giving effect thereto,
(i) such Unrestricted Subsidiary so designated shall not, directly or
indirectly, own any capital stock of the Reporting Entity or any Restricted
Subsidiary and (ii) such designation shall be deemed a sale of assets and would
be permitted by the provisions of Section 10.5;

(d)    in the case of the designation of an Unrestricted Subsidiary of the
Reporting Entity as a Restricted Subsidiary and after giving effect thereto:
(i) all outstanding Debt of such Restricted Subsidiary so designated would be
permitted within the applicable limitations of Section 10.2 and (ii) all
existing Liens of such Restricted Subsidiary so designated would be permitted
within the applicable limitations of Section 10.3 (other than Section 10.3(h),
notwithstanding that any such Lien existed as of the date of the Initial
Closing);

(e)    in the case of the designation of a Restricted Subsidiary of the
Reporting Entity as an Unrestricted Subsidiary, such Restricted Subsidiary shall
not at any time after the date of the Initial Closing have previously been
designated as an Unrestricted Subsidiary more than twice; and

 

-35-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(f)    in the case of the designation of an Unrestricted Subsidiary of the
Reporting Entity as a Restricted Subsidiary, such Unrestricted Subsidiary shall
not at any time after the date of the Initial Closing have previously been
designated as a Restricted Subsidiary more than twice.

Notwithstanding the foregoing or anything herein to the contrary, each
Subsidiary of the Reporting Entity shall be a Restricted Subsidiary unless the
Company has designated it as an Unrestricted Subsidiary.

Section 10.8.    Terrorism Sanctions Regulations. The Reporting Entity will not
and will not permit any Controlled Entity (a) to become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person
or any Person that is the target of sanctions imposed by the United Nations or
by the European Union, or (b) directly or indirectly to have any investment in
or engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder of
Notes to be in violation of any laws or regulations administered by OFAC or any
laws or regulations referred to in Section 5.16, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions, or (c) to engage, nor
shall any Affiliate of either engage, in any activity that could subject such
Person or any holder of Notes to sanctions under CISADA or any similar law or
regulation with respect to Iran or any other country that is subject to U.S.
Economic Sanctions.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c)    the Reporting Entity or the Company defaults in the performance of or
compliance with any term contained in Section 10.2; or

(d)    the Reporting Entity or the Company defaults in the performance of or
compliance with any term contained herein (other than those referred to in
paragraphs (a), (b) and (c) of this Section 11) or in any Security Document and
such default is not remedied within 30 days after the earlier of (i) a Senior
Financial Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (d) of Section 11); or

 

-36-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(e)    any representation or warranty made in writing by or on behalf of the
Reporting Entity or the Company or by any officer of the Reporting Entity or the
Company in this Agreement, or by a Guarantor in its Affiliate Guaranty or in any
writing furnished in connection with the transactions contemplated hereby or by
the Existing Note Purchase Agreement proves to have been false or incorrect in
any material respect on the date as of which made and the facts underlying such
representation or warranty shall not have been changed to make such
representation and warranty true and correct within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Reporting Entity or the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph (e) of
Section 11); or

(f)    (i) the Reporting Entity or any Significant Restricted Subsidiary is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any Debt that is
outstanding in an aggregate principal amount of at least the greater of
(A) $40,000,000 and (B) 5% of Consolidated Total Assets beyond any period of
grace provided with respect thereto, or (ii) the Reporting Entity or any
Significant Restricted Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Debt in an aggregate outstanding
principal amount of at least the greater of (A) $40,000,000 and (B) 5% of
Consolidated Total Assets or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Debt has become, or has been declared (or one or more
Persons are entitled to declare such Debt to be), due and payable before its
stated maturity or before its regularly scheduled dates of payment without such
acceleration having been rescinded or annulled within any applicable grace
period; or

(g)    the Reporting Entity or any Significant Restricted Subsidiary (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction or has an involuntary proceeding or case filed
against it and the same shall continue undismissed for a period of 60 days from
commencement of such proceeding or case, (iii) makes an assignment for the
benefit of its creditors, (iv) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (v) is adjudicated as
insolvent or to be liquidated, (vi) takes corporate action for the purpose of
any of the foregoing or (vii) any event occurs with respect to the Reporting
Entity or any Significant Restricted Subsidiary which under the laws of any
jurisdiction is analogous to any of the events described in this Section 11(g),
provided that the applicable grace period, if any, which shall apply shall be
the one applicable to the relevant proceeding in such jurisdiction which most
closely corresponds to the proceeding described in this Section 11(g); or

 

-37-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(h)    a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Reporting Entity or any of its
Significant Restricted Subsidiaries, a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any of its Significant Restricted Subsidiaries, or
any such petition shall be filed against the Reporting Entity or any of its
Significant Restricted Subsidiaries, and such order, petition or other such
relief remains in effect and shall not be dismissed or stayed for a period of 60
consecutive days or any event occurs with respect to the Reporting Entity or any
Significant Restricted Subsidiary which under the laws of any jurisdiction is
analogous to any of the events described in this Section 11(h), provided that
the applicable grace period, if any, which shall apply shall be the one
applicable to the relevant proceeding in such jurisdiction which most closely
corresponds to the proceeding described in this Section 11(h); or

(i)    a final judgment or judgments for the payment of money aggregating in
excess of the greater of (A) $25,000,000 and (B) 2% of Consolidated Total Assets
(excluding for purposes of such determination such amount of any insurance
proceeds paid or to be paid by or on behalf of the Reporting Entity or any of
its Significant Restricted Subsidiaries in respect of such judgment or judgments
or unconditionally acknowledged in writing to be payable by the insurance
carrier that issued the related insurance policy) are rendered against one or
more of the Reporting Entity and its Significant Restricted Subsidiaries and
which judgments are not, within 60 days after entry thereof, bonded, discharged
or stayed pending appeal, or are not discharged within 60 days after the right
to appeal has expired; or

(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan, other
than a voluntary termination, shall have been or is reasonably expected to be
filed with the PBGC or the PBGC shall have instituted proceedings under ERISA
Section 4042 to terminate or appoint a trustee to administer any Plan or the
PBGC shall have notified the Company or any ERISA Affiliate that a Plan is
expected to become a subject of any such proceedings, (iii) the aggregate
“amount of unfunded benefit liabilities” (within the meaning of
Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount which would cause a Material Adverse
Effect, (iv) the Reporting Entity or any ERISA Affiliate shall have incurred or
is reasonably expected to incur any liability pursuant to Title I or IV of ERISA
or the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) the Reporting Entity or any ERISA Affiliate withdraws from any
Multiemployer Plan, or (vi) the Reporting Entity or any Restricted Subsidiary
establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Reporting Entity or any Restricted Subsidiary thereunder; and any such
event or

 

-38-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect (as used in this Section 11(j), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in Section 3 of ERISA); or

(k)    for any reason whatsoever any Security Document ceases to be in full
force and effect including, without limitation, a determination by any
Governmental Authority that any Security Document is invalid, void or
unenforceable or the Reporting Entity or any Subsidiary which is a party to any
Security Document shall contest or deny in writing the enforceability of any of
its obligations under any Security Document to which it is a party (but
excluding any Security Document which ceases to be in full force and effect in
accordance with and by reason of the express provisions of Section 2.2(e)).

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Reporting Entity or the Company described in paragraph (g) or (h) of Section 11
(other than an Event of Default described in clause (i) of paragraph (g) or
described in clause (vi) of paragraph (g) by virtue of the fact that such clause
encompasses clause (i) of paragraph (g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 51% in principal amount of a Series of the Notes at the
time outstanding may at any time at its or their option, by notice or notices to
the Company, declare all of the Notes of such Series then outstanding to be
immediately due and payable.

(c)    If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

-39-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, in any
Note or in any Security Document, or for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.

Section 12.3.    Rescission. At any time after any Series of Notes have been
declared due and payable pursuant to clause (b) or (c) of Section 12.1, the
holders of not less than 51% in principal amount of each such Series of the
Notes, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (c) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, by any Note or by any Security Document upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration of and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

 

-40-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 13.2.    Transfer and Exchange of Notes. Subject to compliance with
applicable law, upon surrender of any Note at the principal executive office of
the Company for registration of transfer or exchange (and in the case of a
surrender for registration of transfer, duly endorsed or accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or its attorney duly authorized in writing and accompanied by the address
for notices of each transferee of such Note or part thereof), the Company shall
execute and deliver, at the Company’s expense (except as provided below), one or
more new Notes (as requested by the holder thereof) of the same Series (and of
the same tranche if such Series has separate tranches) in exchange therefor, in
an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1-A,
Exhibit 1-B, Exhibit 1-C or Exhibit 1.5, as the case may be. Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $1,000,000; provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $1,000,000. Any transferee, by its acceptance of a
Note registered in its name (or the name of its nominee), shall be deemed to
have made the representations set forth in Section 6.1 and Section 6.2.

Section 13.3.    Replacement of Notes. Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or

(b)    in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same Series (and of the same tranche if such Series has separate
tranches), dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Bank of
New York in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

 

-41-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

Section 14.2.    Home Office Payment. So long as a Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below its name in
Schedule A or in a Supplemental Note Purchase Agreement, as the case may be, or
by such other method or at such other address as such Purchaser shall have from
time to time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee it will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes of the same Series and tranche pursuant to Section 13.2. The Company will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by a Purchaser under the
Existing Note Purchase Agreement and that has made the same agreement relating
to such Note as it has made in this Section 14.2.

SECTION 15. EXPENSES, ETC.

Section 15.1.    Transaction Expenses. (a) Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required, local or other counsel) incurred by each Purchaser or holder of a Note
in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of this Agreement (and/or any
Supplemental Note Purchase Agreement), the Notes or any Security Document
(whether or not such amendment, waiver or consent becomes effective), including,
without limitation: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement (and/or any Supplemental Note Purchase Agreement), the Notes or
any Security Document or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement (and/or
any Supplemental Note Purchase Agreement), the Notes or any Security Document or
by reason of being a holder of any Note, and (b) the costs and expenses,
including financial advisors’ fees, incurred in connection with the insolvency
or bankruptcy of the Reporting Entity or any Subsidiary or in connection with
any work-out or restructuring of the transactions contemplated hereby (and/or
any Supplemental Note Purchase Agreement), by the Notes or by any Security
Document. Without limiting the generality of the foregoing, the Company shall
pay all fees, charges and disbursement of special counsel referred to in
Section 4.4(b) incurred in connection with the Closing within ten (10) days
after receipt by the Company of such special counsel’s invoice therefor. The
Company will pay, and will hold each Purchaser and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses, if any, of
brokers and finders (other than those retained by such Purchaser or holder of a
Note).

 

-42-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

(b)    Without limiting the foregoing, the Company agrees to pay all fees of the
Collateral Agent in connection with the preparation, execution and delivery of
any Collateral Document and the transactions contemplated thereby, including but
not limited to reasonable attorney’s fees; to pay to the Collateral Agent from
time to time reasonable compensation for all services rendered by it under any
Collateral Document; to indemnify the Collateral Agent for, and to hold it
harmless against, any loss, liability or expense incurred without gross
negligence or willful misconduct on its part, arising out of or in connection
with the acceptance or administration of any Collateral Document, including, but
not limited to, the costs and expenses of defending itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties thereunder.

Section 15.2.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement (and/or any Supplemental Note Purchase
Agreement), the Notes or any Security Document and the termination of this
Agreement (and/or any Supplemental Note Purchase Agreement).

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement (including any Supplemental Note Purchase
Agreement) and the Notes, the purchase or transfer by any Purchaser of any Note
or portion thereof or interest therein and the payment of any Note, and may be
relied upon by any subsequent holder of a Note, regardless of any investigation
made at any time by or on behalf of any Purchaser or any other holder of a Note.
All statements contained in any certificate or other instrument delivered by or
on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement. Subject to
the preceding sentence, this Agreement and any Supplemental Note Purchase
Agreement and the Notes embody the entire agreement and understanding between
each Purchaser and the Company and supersede all prior agreements and
understandings relating to the subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1.    Requirements. (a) This Agreement (and/or any Supplemental Note
Purchase Agreement) and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2.1, 2.3, 3, 4, 5 (subject to permitted amendments or supplements
pursuant to Supplemental Note Purchase Agreements in respect to Notes issued
thereunder), 6 or 21 hereof, or any defined term (as it is used therein), will
be effective as to any Purchaser unless consented to by such Purchaser in
writing, and (b) no such amendment or waiver may, without the written consent of
the holder of each Note at the time outstanding affected thereby, (i) subject to
the provisions of Section 12 relating to acceleration or rescission, change the
amount, time or allocation of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the

 

-43-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

Notes the holders of which are required to consent to any such amendment or
waiver, or (iii) amend any of Section 8, 11(a), 11(b), 12, 17 or 20. As used
herein and in the Notes, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented and,
without limiting the generality of the foregoing, shall include all Supplemental
Note Purchase Agreements.

(b)    Any Collateral Document may be amended in the manner prescribed in such
document, and the Affiliate Guaranties may be amended in the manner prescribed
in such documents, and all amendments to any Security Document obtained in
conformity with such requirements shall bind all holders of the Notes.

Section 17.2.    Solicitation of Holders of Notes.

(a)    Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount, Series or tranche of Notes then owned by it) with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or of any of the Security Documents. The
Company will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 17 or of
any of the Security Documents to each holder of outstanding Notes promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders of Notes.

(b)    Payment. Neither the Reporting Entity nor the Company will directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise or issue any Guaranty, or
grant any security, to any holder of any Series or tranche of Notes as
consideration for or as an inducement to the entering into by any holder of
Notes of any waiver or amendment of any of the terms and provisions hereof or of
any Note or any Security Document unless such remuneration is concurrently paid,
or Guaranty or security is concurrently granted, on the same terms, ratably to
each of the holders of each Series and tranche of the Notes then outstanding
even if such holder did not consent to such waiver or amendment.

(c)    Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.

Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of each Series and
tranche of Notes and is binding upon them and upon each future holder of any
Note of any Series and tranche and upon the Company without regard to whether
such Note has been marked to indicate such amendment or

 

-44-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note of any Series or tranche of Notes nor any delay in
exercising any rights hereunder or under any Note shall operate as a waiver of
any rights of any holder of each Series and tranche of such Note.

Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, the Notes or any
Security Document, or have directed the taking of any action provided herein or
in the Notes or any Security Document to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) electronically (including by telefacsimile if the sender on the same
day sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid) or by e-mail), or (b) by registered or certified mail
with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid). Any such notice must be sent:

(i)    if to a Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A or in a Supplemental
Note Purchase Agreement, or at such other address as such Purchaser or nominee
shall have specified to the Company in writing,

(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

(iii)    if to the Company or the Reporting Entity, to the Company at its
address set forth at the beginning hereof to the attention of Corporate
Treasurer, or at such other address as the Company shall have specified to the
holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.
Notices and other communications sent electronically shall be deemed received on
the day such notices or other communications are sent unless such notice or
other communication is not sent during the normal business hours of the
recipient, in which case such notice or communication shall be deemed to have
been sent at the opening of business on the next business day.

 

-45-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement (including any Supplemental Note Purchase Agreement and any
Security Document) and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates for itself and on behalf of the Reporting Entity that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Reporting Entity
or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is confidential and/or proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
in writing (or verbally in the case of oral communication) when received by such
Purchaser as being confidential information of the Reporting Entity or such
Subsidiary; provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any Person acting on its behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Reporting Entity or
any Subsidiary or any other holder of any Note, (d) constitutes financial
statements delivered to such Purchaser under Section 7.1 that are otherwise
publicly available or (e) relates to the “tax treatment” or “tax structure” of
the transactions contemplated by this Agreement, as such terms are defined in
Section 1.6011-4 of the Treasury Department regulations issued under the Code,
and all materials of any kind that are provided to such Purchaser relating to
such tax treatment or tax structure, except to the extent that disclosure of
such information is not permitted under any applicable securities laws, and
except with respect to any item that contains information concerning the tax
treatment or tax structure of a transaction as well as Confidential Information,
this clause (e) shall only apply to that portion of the item relating to tax
treatment or tax structure. Each Purchaser will maintain the confidentiality of
such Confidential Information in accordance with reasonable procedures adopted
by it in good faith to protect confidential information of third parties
delivered to it; provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, trustees, officers, employees,
agents, attorneys and Affiliates (which Affiliates have agreed to hold
confidential the confidential information) (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), (ii) its financial advisors and other professional advisors who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed

 

-46-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

in writing prior to its receipt of such Confidential Information to be bound by
the provisions of this Section 20, and such written agreement shall name the
Company as a third party beneficiary thereof), (v) any Person from which it
offers to purchase any security of the Reporting Entity (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over it to the extent required or
requested, (vii) the National Association of Insurance Commissioners or any
similar organization, or any nationally recognized rating agency that requires
access to information about its investment portfolio to the extent required or
requested, or (viii) any other Person to which such delivery or disclosure may
be required (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent it may reasonably determine such delivery and disclosure to be necessary
or appropriate in the enforcement or for the protection of the rights and
remedies under its Notes and this Agreement. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee or any other holder that has previously
delivered such confirmation), such holder will enter into an agreement with the
Company confirming in writing that it is bound by the provisions of this
Section 20.

In the event that as a condition to receiving access to information that is
required to be provided by the Company or its Subsidiaries pursuant to this
Agreement, any Purchaser or holder of a Note is required to agree to a
confidentiality undertaking (whether through IntraLinks, another secure website,
a secure virtual workspace or otherwise) which is different from this
Section 20, this Section 20 shall not be amended thereby and, as between such
Purchaser or such holder and the Company, this Section 20 shall supersede any
such other confidentiality undertaking.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

 

-47-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

SECTION 22. MISCELLANEOUS.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement (including any Supplemental Note Purchase Agreement)
by or on behalf of any of the parties hereto bind and inure to the benefit of
their respective successors and assigns (including, without limitation, any
subsequent holder of a Note) whether so expressed or not.

Section 22.2.    Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding, any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day.

Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4.    Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made by the Reporting Entity for the purposes of
this Agreement, the same shall be done by the Reporting Entity in accordance
with GAAP, to the extent applicable, except where such principles are
inconsistent with the requirements of this Agreement.

For purposes of determining compliance with this Agreement (including, without
limitation, Section 9, Section 10 and the definition of “Debt”), any election by
the Reporting Entity or any Restricted Subsidiary to measure any financial
liability using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

If the Company or the Reporting Entity shall notify the holders of Notes that
the Company or the Reporting Entity wishes to amend any covenant in Section 10
to eliminate the effect of any change in GAAP on the operation of such covenant
(or if the Required Holders notify the Company or the Reporting Entity that the
Required Holders wish to amend Section 10 for such purpose), then the Company
and the holders of the Notes shall negotiate in good faith to make such
adjustments as shall be necessary to eliminate the effect of such change in GAAP
on

 

-48-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

such covenant; provided that, until either agreement is reached on such
adjustments and the covenant is amended in a manner satisfactory to the Company,
the Reporting Entity and the Required Holders, or such notice is withdrawn,
(i) the Reporting Entity’s compliance with such covenant shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective and (ii) the Company or the Reporting Entity shall provide to
the holders of Notes a reconciliation showing calculations with respect to such
covenant before and after giving effect to such change in GAAP.

Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York, excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

Section 22.7.    Submission to Jurisdiction; Waiver of Jury Trial. (a) Each of
the Reporting Entity and the Company hereby irrevocably submits and consents to
the jurisdiction of the federal court located within the County of New York,
State of New York (or if such court lacks jurisdiction, the State courts located
therein), and irrevocably agrees that all actions or proceedings relating to
this Agreement and the Notes may be litigated in such courts, and each of the
Reporting Entity and the Company waives any objection which it may have based on
improper venue or forum non conveniens to the conduct of any proceeding in any
such court and waives personal service of any and all process upon it, and
consents that all such service of process be made by delivery to it at the
address of such Person set forth in Section 18 above or to its agent referred to
below at such agent’s address set forth below (with a courtesy copy to the
Reporting Entity and the Company at the address set forth in Section 18) and
that service so made shall be deemed to be completed upon actual receipt.
Nothing contained in this section shall affect the right of any holder of Notes
to serve legal process in any other manner permitted by law or to bring any
action or proceeding in the courts of any jurisdiction against the Company or
the Reporting Entity or to enforce a judgment obtained in the courts of any
other jurisdiction.

(b)    The parties hereto waive any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort, or otherwise, between
them arising out of, connected with, related to or incidental to the
relationship established between them in connection with this Agreement and the
Notes, any financing agreement, any loan party document or any other instrument,
document or agreement executed or delivered in connection herewith or the
transactions related hereto. The parties hereto hereby agree and consent that
any such claim, demand, action or cause of action shall be decided by court
trial without a jury and that any of them may file an original counterpart or a
copy of this Agreement with any court as written evidence of the consent of the
parties hereto to the waiver of their right to trial by jury.

 

-49-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

SECTION 23. TAX INDEMNIFICATION; PAYMENT IN U.S. DOLLARS.

In the event, in accordance with Section 10.4, the entity which results from the
consolidation or merger described therein or the Person to whom the Company has
sold or otherwise disposed of all or substantially all of its assets is
organized under the laws of any jurisdiction other than any state of the United
States or the District of Columbia the following shall apply:

(a)    Each payment by the Company (or applicable successor in accordance with
Section 10.4) shall be made, under all circumstances, without setoff,
counterclaim or reduction for, and free from and clear of, and without deduction
for or because of, any and all present or future taxes, levies, imposts, duties,
fees, charges, deductions, withholding, restrictions or conditions of any nature
whatsoever (hereinafter called “Relevant Taxes”) imposed, levied, collected,
assessed, deducted or withheld by the government of any country or jurisdiction
(or any authority therein or thereof), other than the United States of America
or any political subdivision or authority therein or thereof, from or through
which payments hereunder or on or in respect of the Notes are actually made
(each a “Taxing Jurisdiction”), unless such imposition, levy, collection,
assessment, deduction, withholding or other restriction or condition is required
by law. If the Company is required by law to make any payment under this
Agreement or the Notes subject to such deduction, withholding or other
restriction or condition, then the Company shall forthwith (i) pay over to the
government or taxing authority imposing such tax the full amount required to be
deducted, withheld from or otherwise paid by the Company (including the full
amount required to be deducted or withheld from or otherwise paid by the Company
in respect of the Tax Indemnity Amounts (as defined below)); (ii) pay each
Holder such additional amounts (“Tax Indemnity Amounts”) as may be necessary in
order that the net amount of every payment made to each Holder, after provision
for payment of such Relevant Taxes (including any required deduction,
withholding or other payment of tax on or with respect to such Tax Indemnity
Amounts), shall be equal to the amount which such holder would have received had
there been no imposition, levy, collection, assessment, deduction, withholding
or other restriction or condition. Notwithstanding the foregoing provisions of
this Section 23(a), no such Tax Indemnity Amounts shall be payable for or on
account of any tax, assessment or other governmental charge that is imposed or
withheld by reason of the failure of the holder of a Note to complete, execute,
update and deliver to the Company any form or document to the extent applicable
to such holder that may be required by law or by reason of administration of
such law and which is reasonably requested in writing to be delivered by the
Company in order to enable the Company to make payments pursuant to this
Section 23(a) without deduction or withholding for taxes, assessments or
governmental charges, or with deduction or withholding of such lesser amount,
which form or document shall be delivered within one hundred twenty days of a
written request therefor by the Company. If in connection with the payment of
any such Tax Indemnity Amounts, any holder of a Note that is a United States
person within the meaning of the Code or a foreign person engaged in a trade or
business within the United States of America, incurs taxes imposed by the United
States of America or any political subdivision or taxing authority therein
(“United States Taxes”) on such Tax Indemnity

 

-50-



--------------------------------------------------------------------------------

STERIS CORPORATION    NOTE PURCHASE AGREEMENT

 

Amounts, the Company shall pay to such holder such further amount as will insure
that the net expenditure of the holder for United States Taxes due to receipt of
such Tax Indemnity Amounts (after taking into account any withholding,
deduction, tax credit or tax benefit in respect of such further amount or any
Tax Indemnity Amount) is no greater than it would have been had no Tax Indemnity
Amounts been paid to the holder.

(b)    Any payment made by the Company to any holder of a Note for the account
of any such holder in respect of any amount payable by the Company shall be made
in the lawful currency of the United States of America (“U.S. Dollars”). Any
amount received or recovered by such holder other than in U.S. Dollars (whether
as a result of, or of the enforcement of, a judgment or order of any court, or
in the liquidation or dissolution of the Company or otherwise) in respect of any
such sum expressed to be due hereunder or under the Notes shall constitute a
discharge of the Company only to the extent of the amount of U.S. Dollars which
such holder is able, in accordance with normal banking procedures, to purchase
with the amount so received or recovered in that other currency on the date of
the receipt or recovery (or, if it is not practicable to make that purchase on
such date, on the first date on which it is practicable to do so). If the amount
of U.S. Dollars so purchased is less than the amount of U.S. Dollars expressed
to be due hereunder or under the Notes, the Company agrees as a separate and
independent obligation from the other obligations herein, notwithstanding any
such judgment, to indemnify the holder against the loss. If the amount of
U.S. Dollars so purchased exceeds the amount of U.S. Dollars expressed to be due
hereunder or under the Notes, then such holder agrees to remit such excess to
the Company.

*        *         *        *        *        *

 

-51-



--------------------------------------------------------------------------------

INFORMATION RELATING TO INITIAL PURCHASERS

[Schedule on File with the Company.]

 



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. “Controlled” shall have a meaning correlative thereto.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Reporting Entity.

“Affiliate Guaranty” is defined in Section 2.2(a) and shall include any Guaranty
delivered pursuant to Section 9.7.

“Agent” means JPMorgan Chase Bank, N.A., as Agent under the Bank Credit
Agreement and any successor or other agent serving in a similar capacity.

“Agreement” is defined in Section 1.1.

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Bank Credit Agreement” means that certain Credit Agreement effective as of
March 23, 2018 among the Company, the Agent and the other parties thereto as
amended as of March 5, 2019 , and as from time to time supplemented, amended,
modified, extended, renewed, refinanced or replaced.

“Banks” means the lending institutions party to the Bank Credit Agreement.

“Blocked Person” is defined in Section 5.16(a).

“Borrowed Debt” means any Debt for borrowed money, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt represented by
notes, bonds, debentures or other similar evidences of Debt for borrowed money.

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Cleveland, Ohio are required or
authorized to be closed.

 

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Capital Lease” means, at any time, a lease (or similar arrangement conveying
the right to use) with respect to which the lessee (or other user) is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP as in effect on January 23, 2017.
Notwithstanding anything in this Agreement to the contrary, the provisions
contained in Section 22.4 hereof shall not apply to any change in GAAP addressed
in this definition of “Capital Lease”.

“Cash Equivalents” means (a) marketable direct obligations with maturities of
one year or less from the date of acquisition, issued by or fully guaranteed or
insured by (i) the United States Government or any agency or instrumentality
thereof or (ii) any member state of the European Union; (b) marketable general
obligations issued or fully guaranteed by any state, commonwealth or territory
of the United States of America or any political subdivision, agency or taxing
authority of any such state, commonwealth or territory or any public
instrumentality thereof or any other foreign government or any agency or
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, which are rated at least A- by S&P or
A-1 by Moody’s; (c) marketable direct obligations with maturities of one year or
less from the date of acquisition, issued by an issuer rated at least A-/A-1 by
S&P or A3/P-1 by Moody’s; or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments, and, in either case, maturing within one year
from the date of acquisition; (d) certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits, notes, debt securities,
bankers’ acceptances and repurchase agreements, in each case having maturities
of one year or less from the date of acquisition, issued, and money market
deposit accounts issued or offered, by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
foreign commercial bank of recognized standing having combined capital and
surplus of not less than $100,000,000 or any bank (or the parent company of any
such bank) whose short-term commercial paper rating from S&P is at least A-1 or
from Moody’s is at least P-2 or an equivalent rating from another rating agency;
(e) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of investments,
and, in either case, maturing within one year from the date of acquisition;
(f) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (d) of this definition, having a term of not more
than 30 days, with respect to notes or other securities described in clause (a)
of this definition; (g) any notes or other debt securities or instruments issued
by any Person, (i) the payment and performance of which is premised upon
(A) securities issued by any state, commonwealth or territory of the United
States of America or any political subdivision or taxing authority of such
state, commonwealth or territory or any public instrumentality or agency thereof
or any foreign government or (B) loans originated or acquired by any other
Person pursuant to a plan or program established by any Governmental Authority
that requires the payment of not less than 95% of the outstanding principal
amount of such loans to be guaranteed by (1) a specified Governmental Authority
or (2) any other Person (provided that all or substantially all of such
guarantee payments made by such Person are contractually required to be
reimbursed by any other Governmental Authority), (ii) that are rated at least
AAA by S&P and Aaa by Moody’s and (iii) which are disposed of by the Reporting
Entity or any member of the Consolidated Group within one year after the date of
acquisition thereof; (h) shares of money market, mutual or similar funds that
(i) invest in assets satisfying the

 

B-2



--------------------------------------------------------------------------------

requirements of clauses (a) through (g) (or any of such clauses) of this
definition, and (ii) have portfolio assets of at least $1,000,000,000; and
(i) any other investment which constitutes a “cash equivalent” under GAAP as in
effect from time to time.

“Change in Control” means (i) an event or series of events by which any person
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange
Act) (such person or persons hereinafter referred to as an “Acquiring Person”)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 50% of the voting power of the then
outstanding Voting Stock of the Reporting Entity (on a fully diluted basis),
unless such Reporting Entity becomes a direct or indirect wholly-owned
Subsidiary of a holding company and the direct or indirect holders of Voting
Stock of such holding company immediately following that transaction are
substantially the same as the holders of the Reporting Entity’s Voting Stock
immediately prior to that event (such new holding company, a “New PubCo”) or
(ii) during any period of up to 24 consecutive months, a majority of the members
of the board of directors of the Reporting Entity shall not be Continuing
Directors; provided that, notwithstanding the foregoing, a “Change in Control”
shall not be deemed to have occurred if the Reporting Entity (or the Acquiring
Person if either (x) the Reporting Entity is no longer in existence or (y) the
Acquiring Person has acquired all or substantially all of the assets or stock
thereof, and, in either case, such Acquiring Person has assumed the obligations
of the Reporting Entity under the Notes) shall have an Investment Grade Rating
immediately following such Acquiring Person becoming the “beneficial owner” or
consummating such acquisition.

“CISADA” is defined in Section 5.16.

“Closing” means a Supplemental Closing.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral Agent” is defined in Section 2.2(b).

“Collateral Documents” is defined in Section 2.2(b).

“Company” is defined in the introductory paragraph to this Agreement and shall
include any permitted successor thereto.

“Confidential Information” is defined in Section 20.

“Consolidated” means the resultant consolidation of the financial statements of
the Company and its Restricted Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Schedule 5.5 hereof.

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of the Consolidated Group for such period determined in accordance with GAAP
plus the following, to the extent deducted in calculating such Consolidated net
income: (a) Consolidated Interest

 

B-3



--------------------------------------------------------------------------------

Expense, (b) the provision for Federal, state, local and foreign taxes based on
income, profits, revenue, business activities, capital or similar measures
payable by the Reporting Entity and its Subsidiaries in each case, as set forth
on the financial statements of the Consolidated Group, (c) depreciation
(including depletion) and amortization expense, (d) any extraordinary or unusual
charges, expenses or losses, (e) net after-tax losses (including all fees and
expenses or charges relating thereto) on sales of assets outside of the ordinary
course of business and net after-tax losses from discontinued operations,
(f) any net after-tax losses (including all fees and expenses or charges
relating thereto) on the retirement of debt, (g) any other non-recurring or
non-cash charges, expenses or losses; provided that for any period of four
consecutive fiscal quarters non-recurring cash expenses added back pursuant to
this clause (g) (other than those in connection with any acquisition) shall not
exceed the greater of (x) $50,000,000 and (y) 10% of Consolidated EBITDA (before
giving effect to such non-recurring cash add back) for the applicable four
quarter period, (h) minority interest expense, and (i) non-cash stock option
expenses, non-cash equity-based compensation and/or non-cash expenses related to
stock-based compensation, and minus, to the extent included in calculating such
Consolidated net income for such period, the sum of (i) any extraordinary or
unusual income or gains, (ii) net after-tax gains (less all fees and expenses or
charges relating thereto) on the sales of assets outside of the ordinary course
of business and net after-tax gains from discontinued operations (without
duplication of any amounts added back in clause (b) of this definition),
(iii) any net after-tax gains (less all fees and expenses or charges relating
thereto) on the retirement of debt, (iv) any other nonrecurring or non-cash
income and (v) minority interest income, all as determined on a Consolidated
basis. In the event that the Reporting Entity or any of its Subsidiaries
acquired or disposed of any Person, business unit or line of business or made
any investment during the relevant period, Consolidated EBITDA will be
determined giving pro forma effect to such acquisition, disposition or
investment as if such acquisition, disposition or investment and any related
incurrence or repayment of Debt had occurred on the first day of the relevant
period, but shall not take into account any cost savings projected to be
realized as a result of such acquisition or disposition other than cost savings
permitted to be included under Regulation S-X of the Securities and Exchange
Commission; provided that if appropriate financial items to calculate
Consolidated EBITDA on a pro forma basis for an acquisition or investment are
unavailable or were not prepared in accordance with GAAP, then the Reporting
Entity may elect not to include such financial items relating to such
acquisition or investment if the amount of Consolidated EBITDA attributable to
such acquisition or investment as reasonably determined in good faith by the
Reporting Entity is greater than or equal to $0 or is less negative than
negative $25,000,000.

“Consolidated Group” means the Reporting Entity and its Restricted Subsidiaries.

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of the Consolidated Group on a Consolidated basis determined in
accordance with GAAP, including the imputed interest component of capitalized
lease obligations during such period, and all commissions, discounts and other
fees and charges owed with respect to letters of credit, if any, and net costs
under Hedge Agreements relating to interest rates; provided that if the
Reporting Entity or any of its Subsidiaries acquired or disposed of any Person
or line of business during the relevant period, Consolidated Interest Expense
will be determined giving pro forma effect to any incurrence or repayment of
Debt related to such acquisition or disposition as if such incurrence or
repayment of Debt had occurred on the first day of the relevant period.

 

B-4



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, as of any date of determination, the net book
value of all assets at such date as reflected on the Consolidated balance sheet
of the Reporting Entity (or, as applicable, the entity that was most recently,
but is no longer, the Reporting Entity) most recently delivered pursuant to
Section 7.1(a) or Section 7.1(b).

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Borrowed Debt of the Consolidated Group determined on a Consolidated
basis as of such date.

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Reporting Entity on the first day of such period
or whose election to the board of directors of the Reporting Entity is approved
by a majority of the other Continuing Directors.

“Control Event” means the execution by the Company of a definitive written
agreement which, when fully performed by the parties thereto, would result in a
Change in Control.

“Controlled Entity” means (i) any of the Subsidiaries of the Reporting Entity
and any of their or the Reporting Entity’s respective Controlled Affiliates and
(ii) if the Reporting Entity has a parent company, such parent company and its
Controlled Affiliates. As used in this definition, “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Covenant Material Adverse Effect” means a material adverse effect on (a) the
financial condition or results of operations of the Reporting Entity and its
Subsidiaries, taken as a whole, (b) the rights and remedies of any holder of a
Note under this Agreement, taken as a whole, or (c) the ability of the Company
and the Guarantors, taken as a whole, to perform their payment obligations under
this Agreement.

“Creditors” means the Agent, the Banks, the holders of the Notes and any other
Persons who are lenders under a Material Credit Facility.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP as in effect on January 23, 2017,
recorded as Capital Leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or
clause (i) below directly guaranteed in any manner by such Person, or the
payment

 

B-5



--------------------------------------------------------------------------------

of which is otherwise provided for by such Person, and (i) all Debt referred to
in clauses (a) through (h) above secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default that has not been waived by the Required Holders.

“Default Rate” means that rate of interest that is 2% per annum above the rate
of interest stated in clause (a) of the first paragraph of the Notes as such
rate of interest may be modified in accordance with the second paragraph of the
Notes.

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Dispositions” is defined in Section 10.5.

“Eligible Purchasers” means any Initial Purchaser of the Series A Notes and
additional Institutional Investors; provided that the aggregate number of
Eligible Purchasers shall not at any time exceed a number which, if exceeded,
would result in the loss of the exemption in respect of any Series of Notes from
the registration requirements of the Securities Act.

“English GAAP” means generally accepted accounting principles (including
International Financial Reporting Standards, as applicable) as in effect from
time to time in England and Wales.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

B-6



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Reporting Entity under
Section 414 of the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Foreign Guarantor” means any Guarantor that is not organized under the laws of
the United States or any jurisdiction within the United States.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, which shall include the official
interpretations thereof by the Financial Accounting Standards Board applied on a
consistent basis with past accounting practices and procedures of the Company.

“Governmental Authority” means:

(a)    the government of

(i)    the United States of America or any State or other political subdivision
thereof, or

(ii)    any jurisdiction in which the Company or any Subsidiary conducts all or
any part of its business, or which asserts jurisdiction over any properties of
the Company or any Subsidiary, or

(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Obligations” means securities that are (i) direct obligations of
the United States for the payment of which its full faith and credit is pledged
or (ii) obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States, the payment of which is
unconditionally guaranteed as a full faith and credit obligation by the United
States that, in either case, are not callable or redeemable at the option of the
issuer thereof, and shall also include a depositary receipt issued by a bank (as
defined in Section 3(a)(2) of the Securities Act of 1933, as amended) as
custodian with respect to any such Governmental Obligation or a specific payment
of principal of or interest on any such Governmental Obligation held by such
custodian for the account of the holder of such depositary receipt; provided,
however, that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depositary
receipt from any amount received by the custodian in respect of the Governmental
Obligation or the specific payment of principal of or interest on the
Governmental Obligation evidenced by such depositary receipt.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization.

 

B-7



--------------------------------------------------------------------------------

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;

(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Guarantors” is defined in Section 2.2(a) and shall include any Affiliate which
has complied with the requirements of Section 9.7.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, forward contracts and other similar agreements.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“INHAM Exemption” is defined in Section 6.2(e).

“Initial Closing” means May 15, 2015.

“Initial Purchaser” means an initial purchaser of the Series A Notes under the
Existing Note Purchase Agreement.

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

 

B-8



--------------------------------------------------------------------------------

“Investment Grade Rating” means, at the time of determination, at least one of
the following ratings of a Person’s senior, unsecured long-term indebtedness for
borrowed money which is pari passu with the Notes and which does not have the
benefit of a guaranty from any Person other than any such Person that at such
time also so guarantees the obligations of the Company under this Agreement and
the Notes: (i) by Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereof (“S&P”), “BBB-” or better,
(ii) by Moody’s Investors Service, Inc., or any successor thereof (“Moody’s”),
“Baa3” or better, or (iii) by another rating agency of recognized national
standing, an equivalent or better rating.

“Irish GAAP” means generally accepted accounting principles (including
International Financial Reporting Standards, as applicable) as in effect from
time to time in the Republic of Ireland.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Make-Whole Amount” is defined in Section 8.6.

“Margin Stock” has the meaning provided in Regulation U.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

“Material Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of the Initial Closing, by which
the Reporting Entity or any of its Restricted Subsidiaries (i) acquires any
going business or all or substantially all of the assets of any firm,
partnership, joint venture, corporation (including a business trust), joint
stock company, trust, unincorporated association, limited liability company, or
division thereof or other entity, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or a
series of transactions) at least a majority of the voting power of all Voting
Stock of a Person (on a fully diluted basis), if the aggregate amount of Debt
incurred by one or more of the Reporting Entity and its Restricted Subsidiaries
to finance the purchase price of, or other consideration for, and/or assumed by
one or more of them in connection with, such acquisition is at least
$150,000,000 (or the equivalent of such amount in the relevant currency of
payment, reasonably determined by the Company as of the date of such incurrence
and/or assumption based on the exchange rate of such other currency).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Reporting
Entity and its Subsidiaries taken as a whole, or (b) the ability of the Company
or the Reporting Entity to perform its obligations under this Agreement, any
Supplemental Note Purchase Agreement, the Notes and any Security Document to
which it is a party, or (c) the validity or enforceability of this Agreement,
any Supplemental Note Purchase Agreement, the Notes or any of the Security
Documents.

 

B-9



--------------------------------------------------------------------------------

“Material Credit Facility” means, as to the Reporting Entity and its
Subsidiaries,

(a)    the Bank Credit Agreement;

(b)    the 2017 Note Purchase Agreement, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof;

(c)    the 2012 Note Purchase Agreement, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof;

(d)    the 2008 Note Purchase Agreement, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof; and

(e)    any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of the Initial Closing by the Reporting
Entity or any Restricted Subsidiary, or in respect of which the Reporting Entity
or any Restricted Subsidiary is an obligor or otherwise provides a guarantee or
other credit support (“Credit Facility”), in a principal amount outstanding or
available for borrowing equal to or greater than $250,000,000 (or the equivalent
of such amount in the relevant currency of payment, determined as of the date of
the closing of such facility based on the exchange rate of such other currency).

“Material Subsidiary” means a Subsidiary that has total assets (on a
consolidated basis with its Subsidiaries) of $80,000,000 or more.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

“NAIC Annual Statement” is defined in Section 6.2(a).

“New PubCo” is defined in the definition of “Change in Control”.

“New STERIS Limited” means STERIS plc, a public limited company organized under
the laws of England and Wales (formerly known as New STERIS Limited, a private
limited company organized under the laws of England and Wales), and any
successor thereto.

“New STERIS plc” means STERIS plc, a public limited company organized under the
laws of the Republic of Ireland, and any successor thereto.

“Notes” is defined in Section 1.

“OFAC” is defined in Section 5.16(a).

 

B-10



--------------------------------------------------------------------------------

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
https://www.treasury.gov/resource-center/sanctions/Pages/default.aspx.

“Offeree Letter” means that certain letter dated May 14, 2015 from Merrill
Lynch, Pierce, Fenner & Smith Incorporated, setting forth the procedures taken
with respect to the offer and sale of the Series A Notes and the affiliate
guaranties and any Offeree Letter delivered in connection with a Supplemental
Note Purchase Agreement which shall be dated the date on or about the date of
any such Supplemental Note Purchase Agreement.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Encumbrances” means:

(a)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 11(i);

(b)    statutory and contractual Liens in favor of a landlord on real property
leased or subleased by or to any member of the Consolidated Group; provided
that, if the lease or sublease is to a member of the Consolidated Group, such
member is current with respect to payment of all rent and other amounts due to
the lessor or sublessor under any lease or sublease of such real property,
except where the failure to be current in payment would not, individually or in
the aggregate, be reasonably likely to result in a Material Adverse Effect;

(c)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Debt and are not subject to restrictions
on access by any member of the Consolidated Group in excess of those required by
applicable banking regulations;

(d)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by any member of the Consolidated Group in the ordinary course of
business;

(e)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

B-11



--------------------------------------------------------------------------------

(f)    Liens solely on any cash earnest money deposits made by any member of the
Consolidated Group in connection with any letter of intent or purchase agreement
relating to an acquisition;

(g)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any member of the
Consolidated Group in the ordinary course of business and permitted by this
Agreement;

(h)    options, put and call arrangements, rights of first refusal and similar
rights relating to investments in joint ventures, partnerships and the like; and

(i)    Liens securing obligations in respect of letters of credit, bank
guarantees, warehouse receipts or similar instruments issued to support
performance obligations (other than obligations in respect of Debt) and
trade-related letters of credit, in each case, outstanding on the date of the
Initial Closing or issued thereafter in and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit, banker’s
acceptances or bank guarantees and the proceeds and products thereof.

“Permitted Receivables Facility” means an accounts receivable facility
established by the Receivables Subsidiary and Reporting Entity or any of its
Subsidiaries, whereby the Reporting Entity or such Subsidiary shall have sold or
transferred the accounts receivables of the Reporting Entity or such Subsidiary
to the Receivables Subsidiary which in turn transfers to a buyer, purchaser or
lender undivided fractional interests in such accounts receivable, so long as
(a) no portion of the Debt or any other obligation (contingent or otherwise)
under such Permitted Receivables Facility shall be guaranteed by the Reporting
Entity or its Subsidiaries (other than the Receivables Subsidiary), (b) there
shall be no recourse or obligation to the Reporting Entity or its Subsidiaries
(other than the Receivables Subsidiary) whatsoever other than pursuant to
representations, warranties, covenants and indemnities entered into in the
ordinary course of business in connection with such Permitted Receivables
Facility that in the reasonable opinion of the Company are customary for
securitization transactions, and (c) the Reporting Entity and its Subsidiaries
(other than the Receivables Subsidiary) shall not have provided, either directly
or indirectly, any other credit support of any kind in connection with such
Permitted Receivables Facility, other than as set forth in clause (b) of this
definition.

“Person” means an individual, sole proprietorship, partnership, joint venture,
corporation, limited liability company, association, institution, estate, trust,
unincorporated organization, or a government or agency or political subdivision
thereof or any other entity.

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.

 

B-12



--------------------------------------------------------------------------------

“Priority Debt” means, without duplication, the sum of the aggregate principal
amount of (a) all Debt and other obligations of the Reporting Entity and its
Restricted Subsidiaries secured by Liens pursuant to Section 10.3(j) and (b) all
Debt of Restricted Subsidiaries (other than the Company) that are not Guarantors
incurred pursuant to Section 10.1(h); provided, however, Priority Debt shall not
include the Notes and any Debt or other obligations with which the Notes are
equally and ratably secured pursuant to the requirements of Section 9.8.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Proposed Prepayment Date” is defined in Section 8.7(c).

“Purchasers” means the Initial Purchasers and one or more Eligible Purchasers
that enters into a Supplemental Note Purchase Agreement with the Company.

“QPAM Exemption” is defined in Section 6.2(d).

“Receivables Related Assets” means, collectively, accounts receivable,
instruments, chattel paper, obligations, general intangibles and other similar
assets, in each case relating to receivables subject to the Permitted
Receivables Facility, including interests in merchandise or goods, the sale or
lease of which gave rise to such receivables, related contractual rights,
guaranties, insurance proceeds, collections and proceeds of all of the
foregoing.

“Receivables Subsidiary” means a wholly-owned Subsidiary of the Reporting Entity
that has been established as a “bankruptcy remote” Subsidiary for the sole
purpose of acquiring accounts receivable under the Permitted Receivables
Facility and that shall not engage in any activities other than in connection
with the Permitted Receivables Facility.

“Relevant Taxes” is defined in Section 23(a).

“Reporting Entity” means (i) for periods prior to the Amendment Closing Date (as
defined in the Second Amendment), New STERIS Limited and (ii) for any period
beginning on, and at any time after, the Amendment Closing Date (as defined in
the Second Amendment), New STERIS plc, provided that in the event a New PubCo is
established in a transaction that complies with Section 8.7, such New PubCo
shall become the Reporting Entity for any period beginning on, and at any time
after, consummation of such transaction.

“Required Holders” means, at any time, subject to Section 17.1, the holders of
at least 51% in principal amount of each Series of the Notes at the time
outstanding (exclusive of Notes then owned by the Company or any of its
Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Margin Stock” means Margin Stock owned by the Reporting Entity and
its Subsidiaries the value of which (determined as required under clause 2(i) of
the definition of “Indirectly Secured” set forth in Regulation U) represents not
more than 33% of the aggregate value (determined as required under clause (2)(i)
of the definition of “Indirectly Secured” set

 

B-13



--------------------------------------------------------------------------------

forth in Regulation U), on a consolidated basis, of the property and assets of
the Reporting Entity and its Subsidiaries (excluding any Margin Stock) that is
subject to the provisions of Sections 10.3 or 10.4.

“Restricted Subsidiary” means (i) any Subsidiary (a) of which more than 80% (by
number of votes) of the Voting Stock is beneficially owned, directly or
indirectly, by the Reporting Entity, and (b) which is designated a “Restricted
Subsidiary” on Schedule 5.4 or pursuant to Section 10.7 and (ii) the Company.

“Second Amendment” means that certain Second Amendment dated as of March 5,
2019, to that certain Note Purchase Agreement dated as of May 15, 2015, as
amended by that certain First Amendment dated as of January 23, 2017.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Security Documents” is defined in Section 2.2(b).

“Senior Financial Officer” means the chief executive officer, chief financial
officer, principal accounting officer, treasurer or comptroller of the Company
or Reporting Entity, as applicable.

“Series” means any series of notes issued hereunder. For the avoidance of doubt,
the Series A Notes shall constitute a single Series hereunder, and any
Supplemental Notes shall constitute a separate Series, as identified in the
related Supplemental Note Purchase Agreement.

“Series A Notes” is defined in Section 1.1.

“Series A-1 Notes” is defined in Section 1.1.

“Series A-2 Notes” is defined in Section 1.1.

“Series A-3 Notes” is defined in Section 1.1.

“Settlement Date” is defined in Section 6.2.

“Significant Restricted Subsidiary” means at any time (i) any Restricted
Subsidiary that would at such time constitute a “Significant Subsidiary” (as
such term is defined in Regulation S-X of the Securities and Exchange Commission
as in effect on the date of the Closing) of the Reporting Entity and (ii) the
Company.

“Source” is defined in Section 6.2.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to direct policies, management and affairs of such

 

B-14



--------------------------------------------------------------------------------

entity, and any partnership or joint venture if more than a 50% interest in the
profits or capital thereof is owned by such Person or one or more of its
Subsidiaries or such Person and one or more of its Subsidiaries (unless such
partnership can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries). Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Reporting Entity.

“Supplemental Closing” is defined in Section 2.3.

“Supplemental Closing Date” is defined in Section 2.3.

“Supplemental Note Purchase Agreement” is defined in Section 2.3.

“Supplemental Notes” is defined in Section 1.2.

“Supplemental Purchaser Schedule” means the Schedule of Purchasers of any Series
of Supplemental Notes which is attached to the Supplemental Note Purchase
Agreement relating to such Series.

“Supplemental Purchasers” is defined in Section 2.3.

“Synergy Closing Date” means November 2, 2015.

“Synergy Health plc” means Synergy Health plc, a public limited company
organized under the laws of England and Wales and any successor thereto.

“Tax Indemnity Amounts” is defined in Section 23(a).

“Taxing Jurisdiction” is defined in Section 23(a).

“2008 Note Purchase Agreement” means that certain Amended and Restated Note
Purchase Agreement dated as of March 31, 2015 between the Company and each of
the institutions named in Schedule A thereto amending and restating those
certain Note Purchase Agreements each dated as of August 15, 2008 between the
Company and each of the institutions named in Schedule A thereto.

“2012 Note Purchase Agreement” means that certain Amended and Restated Note
Purchase Agreement dated as of March 31, 2015 between the Company and each of
the institutions named in Schedule A thereto amending and restating those
certain Note Purchase Agreements each dated as of December 4, 2012 between the
Company and each of the institutions named in Schedule A thereto.

“2017 Note Purchase Agreement” means that certain Note Purchase Agreement dated
as of January 23, 2017 between the Company and each of the institutions named in
Schedule A thereto.

“United States Taxes” is defined in Section 23(a).

 

B-15



--------------------------------------------------------------------------------

“Unrestricted Margin Stock” means any Margin Stock owned by the Reporting Entity
and its Subsidiaries which is not Restricted Margin Stock.

“Unrestricted Subsidiary” means any Subsidiary which is not a Restricted
Subsidiary.

“U.S. Dollars” is defined in Section 23(b).

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions” is defined in Section 5.16(a).

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

B-16



--------------------------------------------------------------------------------

[Remainder of Schedules and Exhibits on File with the Company]

 